Exhibit 10.28

LEASE SCHEDULE

1.

Date of Lease August 6, 2002.

 

 

2.

Landlord: SMII OAK CREEK/LP, L.P., a Delaware limited liability partnership

 

 

3.

Tenant: Crescent Mortgage

 

 

4.

Guarantor:     None

 

 

5.

Property Address: 820 Springer Drive. Lombard, IL 60148

 

 

6.

Premises: Approximately 4,160 SF of a 33,122RSF building, described on Appendix
“A” attached hereto

 

 

7.

Purpose: General office, provided same is in compliance with all zoning and land
use regulations and covenants and restrictions of record.

 

 

8.

Lease Term:     Five (5) years and zero (0) months, beginning January 1, 2003
(“Commencement Date”) and ending December 31, 2007.

 

 

9.

Area of Premises in rentable

 

square feet (“r.s.f.”):          Approximately 4,160 SF

 

 

10.

Jurisdiction in which the

 

Property is located:     Village of Lombard, County of DuPage, State of
Illinois.

 

 

11.

Tenant’s Share: 12.56%

 

 

12.

Annual Base Rent in U.S. Dollars:

Year 1     $  78,873.60     Year 4     $  84,077.76

 

 

Year 2     $  80,558.40     Year 5     $  85,920.60

 

 

Year 3     $  82,293.12

 

 

 

13.

Monthly Base Rent in U.S. Dollars:

Year 1     $  6,572.80       Year 4     $  7,006.48

 

 

Year 2     $  6,713.20       Year 5     $  7,160.05

 

 

Year 3     $  6,857.76

 

 

14.

Tax Estimate:

Fifty-three thousand six hundred fifty-seven and 64/100 DOLLARS ($ 53,657.64)

 

 

15.

Operating Estimate: One hundred ten thousand six hundred twenty-seven and 48/100
DOLLARS ($ 110,627.48).

 

 

16.

Addresses for Purpose of  Notice:

 

 

 

Landlord:

Koll Bren Schreiber Realty Advisors, Inc.
125 Summer Street, Suite 1640
Boston, MA 02110
ATTN: John P. Ehli

 

 

 

With a copy to:          Lawrence M. Freedman, Ash, Anos, Freedman & Logan,
L.L.C., 77 West Washington Street, Suite 1211, Chicago, IL 60602, Fax No: (312)
346-7847; and Samuel F. Gould, Alter Asset Management, L.L.C., a Delaware
limited liability company, 1980 Springer Drive, Lombard, IL 60148, Fax No: (630)
620-3606.

 

 

 

Tenant:

Crescent Mortgage
820 Springer Drive
Lombard, IL 60148

 

 

17.

Security Deposit:          Six thousand five hundred seventy-two and 80/100
DOLLARS ($ 6,572.80)

 

 

18.

Brokers:     The Alter Group, Ltd.

1



--------------------------------------------------------------------------------

LEASE

          THIS LEASE MADE and entered into as of the date set forth on the Lease
Schedule as Date of Lease, which Lease Schedule is appended to this Lease and is
specifically incorporated by reference herein, by and between the Landlord and
Tenant as set forth in the Lease Schedule.

WITNESSETH:

Demise.

          A.          Landlord does hereby lease to Tenant and Tenant hereby
lets from Landlord, the Premises set forth in the Lease Schedule, which are
situated in that certain building (the “Building”) located as denoted as the
Property Address in the Lease Schedule.  The Building and the real estate on
which it is located are hereinafter referred to as the “Property”. Tenant
acknowledges that the sole purpose of the attached Appendix “A” is to identify
the location of the Premises in the Building. Landlord makes no representations
or warranties in said Appendix “A” as to the useable or rentable square footage
of the Premises.

          B.          Such letting and hiring is upon and subject to the terms,
covenants and conditions herein set forth and Tenant and Landlord covenant as a
material part of the consideration for this Lease to keep and perform each and
all of said terms, covenants and conditions by them to be kept and performed and
that this Lease is made upon the condition of such performance.

1.

Purpose

          The Premises are to be used for the Purpose set forth in the Lease
Schedule and for no other purpose without the prior written consent of the
Landlord.

2.

Term

          The Lease Term shall be as set forth in the Lease Schedule except as
otherwise expressly provided in this Lease.

3.

Possession

          A.          If Landlord, for any reason whatsoever, cannot deliver
possession of the Premises to the Tenant on the intended date of the
commencement of the Term, this Lease shall not be void or voidable, nor shall
the Landlord be liable to Tenant for any loss or damage resulting therefrom.  
Under such circumstances, the rent provided for herein shall not commence until
possession of the Premises is made available to Tenant and no such failure to
give possession on the date of commencement of the Term shall affect the
validity of this Lease or the obligations of the Tenant hereunder, and the Term
shall be extended accordingly.

          B.          The Premises shall be deemed to be ready for Tenant’s
occupancy if only minor or insubstantial details of construction, decoration or
mechanical adjustments remain to be done in the Premises or any part thereof, or
if the delay in the availability of the Premises or any part thereof for
occupancy shall be due to special work, changes, alterations, or additions
required or made by Tenant in the layout or finishing of the Premises.   Whether
or not the Premises are

2



--------------------------------------------------------------------------------

ready for occupancy shall be determined by the Jurisdiction in which the
Property is located as set forth in the Lease Schedule, which shall evidence
same by authorizing Tenant’s occupancy thereof, which authorization may be in
the form of oral or written permission to occupy which if in the form of written
permission, may be in the form of a temporary or permanent certificate of
occupancy. It is further understood that within 48 hours of initial occupancy,
the parties shall jointly inspect the Premises and prepare a “punch list” of
incomplete items to be completed by Landlord within a reasonable time after
occupancy. Tenant agrees to provide a supplemental “punch list” within thirty
(30) days after occupancy encompassing all items not then completed except for
latent defects.

4.

Definitions As Used In This Lease

          A.          The term “Commencement Date” is the date of the beginning
of the Lease as set forth in the Lease Schedule.

          B.          The term “Tenant’s Share” shall mean that amount set forth
as such in the Lease Schedule being the ratio, which the rentable area of the
Premises bears to the entire rentable area in the Building. The Tenant’s Share
allocated to the Premises as it relates to the Building as a whole is not meant,
nor shall it be construed, as a representation by Landlord as to the rentable or
useable square footage of the Premises. The parties recognize that these ratios,
as well as, the area measurements are reasonable approximations that may not be
exactly precise, but both Landlord and Tenant accept such ratio and measurements
as final and binding for all purposes of this Lease.

          C.          The Term “Taxes” means any and all taxes of every kind and
nature whatsoever which Landlord shall pay or become obligated to pay during a
calendar year (regardless of whether such taxes were assessed or became a lien
during, prior or subsequent to the calendar year of payment) because of or in
connection with the ownership, leasing and operation of the Property including
without limitation, real estate taxes, personal property taxes, sewer rents,
water rents, special assessments, transit taxes, legal fees and court costs
charged for the protest or reduction of property taxes and/or assessments or an
increase therein in connection with the Premises including the Building, any tax
or excise on rent or any other tax (however described) on account of rental
received for use and occupancy of any or all of the Building and/or the
Premises, whether any such taxes are imposed by the United States, the state or
other local governmental municipality, authority or agency or any political
subdivision of any thereof in the Jurisdiction in which the Property is
located.   Taxes shall not include any net income, capital stock, estate or
inheritance taxes.

          D.          (i)     The term “Operating Costs” means any and all
expenses, costs and disbursements (other than Taxes as defined in Section 4(C))
of every kind and nature whatsoever incurred by Landlord in connection with the
ownership, management, maintenance, operation and repair of the Property
including, without limitation, interior and/or exterior energy costs (including
but not limited to the cost of electricity, steam, water, gas, fuel, heating,
lighting and air conditioning), easement maintenance expenses, including
assessments applicable to the Property established by any Declaration as
hereinafter defined, any and all common area expenses in the development in
which the Property is located, including but not limited to landscaping and
other maintenance of properties which benefit the Property, usual and customary
property management fees and on-site management costs (including but not limited
to on-site management office rent, equipment costs, and other typical related
office expenses), insurance costs (including but not limited to fire, extended
coverage,  liability, workers’ compensation [and elevator] insurance, as well as
all deductibles paid by Landlord for damages and injuries covered by policies of
insurance maintenance for the Property, and all sums paid to satisfy judgments
rendered affecting the Landlord or the Property to the extent not covered by
Landlord’s insurance) and routine repairs, maintenance and interior and/or
exterior decorating, wages, salaries, and benefits of employees working at the
Property on a full or part-time basis (excluding those above the level of
property or building manager), uniforms, supplies, sundries, sales or use taxes
on supplies or services, landscape replacement, snow removal, parking lot
repairs,  legal  and  accounting  costs  and  expenses, janitorial  expenses, 
roof  repairs, exterminating, elevator maintenance, HVAC system maintenance,
which Landlord shall be or become obligated to pay in respect of a calendar year
regardless of when such Operating Costs were incurred or any other expense or
charge whether or not hereinbefore mentioned which in accordance with generally
accepted accounting or management principles respecting first class buildings in
the Jurisdiction in which the Property is located would be considered as an
expense

3



--------------------------------------------------------------------------------

of owning, managing, operating, maintaining or repairing the Property. For
purposes of this subparagraph “the development in which the Property is located”
shall be deemed to refer to any subdivision or group of subdivisions containing
common areas and/or utilities and/or services benefiting the Property, including
any and all Property encompassed by any declaration of easements, and/or
protective covenants (“Declaration”) effecting the Property.

 

(ii)     Operating Costs shall not include;

 

 

(a)

The cost of alterations, capital improvements, equipment replacements, and other
items which under generally accepted accounting principles are properly
classified as capital expenditures.

 

 

(b)

Expenses incurred for business interruption or rental value insurance.

 

 

(c)

Leasing commissions and/or expenses and advertising and promotional expenses.

 

 

(d)

Legal fees or other professional or consulting fees in connection with the
negotiation of tenant leases.

 

 

(e)

Repairs required to cure violations of laws enacted prior to the date of the
Lease.

 

 

(f)

The cost of repairs or replacements incurred by reason of fire or other casualty
or condemnation to the extent that either (1) Landlord is compensated therefor
through proceeds of insurance or condemnation awards; (2) Landlord failed to
obtain insurance against such fire or casualty, if insurance was available at a
commercially reasonable rate, against a risk of such nature at the time of same;
or (3) Landlord is not fully compensated therefor due to the coinsurance
provisions of its insurance policies on account of Landlord’s failure to obtain
a sufficient amount of coverage against such risk. Notwithstanding the
foregoing, Landlord’s reasonable insurance deductibles shall be deemed as
Operating Costs.

 

 

(g)

Damage and repairs necessitated by the negligence or willful misconduct of
Landlord, Landlord’s employees, or agents.

 

 

(h)

 Compensation paid to officers or executives of the Landlord above the level of
building or property manager.

 

 

(i)

That portion of salaries of service personnel to the extent such salaries are
applicable and relate to performance of services by such personnel other than in
connection with the management, operation, repair, or maintenance of the
Building.

 

 

(j)

The cost of incremental expense to Landlord incurred by Landlord in curing its
defaults.

 

 

(k)

Legal fees, accounting fees, and other expenses incurred specifically in
connection with disputes with tenants or occupants of the Building or associated
with the enforcement of the terms of any leases with tenants or the defense of
Landlord’s title or interest in the Building or any part thereof.

 

 

(l)

Costs (including permits, licensing, and inspection fees) incurred in
renovations or otherwise improving, decorating, painting, or altering space for
tenants or other occupants of vacant space (excluding common areas) in the
Building.

 

 

(m)

Any cash or other consideration paid by Landlord on account of, with respect to,
or in lieu of the tenant work or alterations described in subsection (l) above.

 

 

(n)

Cost of any service provided to tenants or other occupants of the Building for
which Landlord is entitled to be reimbursed.

 

 

(o)

Interest and principal payments on mortgages.

 

 

(p)

Depreciation.

 

 

(q)

 Landlord shall not collect in excess of one hundred (100%) percent of Operating
Costs and shall not recover any items of cost more than once.

 

 

 

(iii)     Provided however:

4



--------------------------------------------------------------------------------

(a)

The cost of any capital improvements to the Building made after the date of this
Lease which are (1) intended to reduce Operating Costs or (2) required to cause
the Building to comply with the Americans with Disabilities Act or (3) which are
required under any governmental laws, regulations, or ordinances which were not
applicable to the Building as of the date hereof, amortized on a level pay debt
service basis over fifteen (15) years, with interest at ten (10%) percent per
annum shall be included in Operating Costs.

 

 

(b)

If the Building is not at least ninety-five (95%) percent occupied by tenants
during all or a portion of any calendar year, then Landlord may elect to make an
appropriate adjustment for such year of components of Operating Costs and the
amounts thereof which may vary depending upon the occupancy level of the
Building or with the number of tenants using the service, such that tenants then
occupying space in the Building will pay their respective proportionate shares
of the amount of such variable components of Operating Costs which would have
been incurred if the Building had been ninety-five (95%) percent occupied during
the entire calendar year and Landlord had paid or incurred such costs and
expenses for the calendar year. Any such adjustments shall be deemed costs and
expenses paid or incurred by Landlord and included in Operating Costs for such
calendar year.

5.

Base Rent

          A.          Except as otherwise provided herein. Tenant shall pay as
initial Base Rent to Landlord the Annual Base Rent as set forth in the Lease
Schedule in equal monthly installments as set forth as the Monthly Base Rent in
the Lease Schedule in advance on the first day of the first full calendar month
and on the first day of each calendar month thereafter during the Term, and at
the same rate for fractions of a month if the Term shall begin on any day except
the first day or shall end on any day except the last day of a calendar month.

          B.          Any rent (whether Base Rent or additional rent) or other
amount due from Tenant to Landlord under this Lease not paid when due shall
incur a late fee equal to the greater of: (a) Two hundred fifty and 00/100
($250.00) Dollars; or (b) interest from the date due until the date paid at the
annual rate of Four (4%) Percent above the prime rate as set forth as the Base
Rate on Corporate Loans published by the Wall Street Journal from time to time,
but the payment of such interest shall not excuse or cure any default by Tenant
under this Lease.   The covenants herein to pay rent (both Base Rent and
additional rent) shall be independent of any other covenant set forth in this
Lease.

          C.          Base Rent and all of the rent provided herein shall be
paid without deduction or off-set in lawful money of the United States of
America to Alter Asset Management, L.L.C., a Delaware limited liability company,
1980 Springer Drive, Lombard, IL  60148 (“the Management Agent”) or as
designated from time to time by written notice from Landlord.   The Management
Agent has full and complete authority to act on behalf of Landlord in connection
with all dealings with Tenant, provided however, that the Management Agent shall
not have the power to amend or modify the terms of the within Lease.

6.

Additional Rent

Taxes

          A.          If Taxes (as hereinbefore defined) for the Property,
including the Building during any calendar year during the Term of this Lease
shall be in excess of the Tax Estimate as set forth in the Lease Schedule,
Tenant shall pay to Landlord, as additional rent for that year, an amount equal
to the Tenant’ s Share of said excess, pro rated as of the Commencement Date and
as of the expiration date of the Term for the first and last years of the Term.

5



--------------------------------------------------------------------------------

Operating Costs

          B.          If the Operating Costs paid or incurred by Landlord during
any calendar year shall be in excess of the Operating Cost Estimate as set forth
in the Lease Schedule, Tenant shall pay to Landlord as additional rent for that
year, an amount equal to the Tenant’s Share of said excess, pro rated as of the
Commencement Date and as of the expiration date for the first and last years of
the Term.

7.

Rent Adjustment Payment

          A.          Sixty (60) days prior to the commencement of the Term,
Landlord shall deliver to Tenant a written statement setting forth Landlord’s
good faith estimate of Tenant’s Share of Taxes and Operating Costs (a “Taxes and
Operating Cost Statement”) for the remainder of the calendar year in which the
Term commences. Thereafter, prior to January 1 of each subsequent calendar year,
or from time to time during each subsequent calendar year, Landlord shall
deliver an estimated Taxes and Operating Cost Statement pertaining to each such
forthcoming calendar year. Commencing on the first full calendar month of the
Term and on the first day of each calendar month thereafter during the Term,
Tenant shall pay one-twelfth (1/12th) of Tenant’s Share of Taxes and Operating
Costs as estimated by Landlord. Not less than on or before the first day of June
of each calendar year after the initial year of the Term, Landlord shall furnish
to Tenant a written statement showing in reasonable detail actual Operating
Costs and Taxes for the preceding year for which such statement is furnished and
showing the amount, if any, of rental adjustment due for such year.

          B.          On the monthly rental payment date  (the “adjustment
date”) next following Tenant’s receipt of each such annual statement, Tenant
shall pay to Landlord as additional rent an amount equal to the sum of the net
aggregate rental adjustment shown on each such annual statement less the amount,
if any, of the total estimated additional rent paid by Tenant during the
preceding calendar year.

          C.          In the event that any such settlement required above
indicates that the total additional rent paid by Tenant during the preceding
calendar year exceeds the aggregate rental payable by Tenant for such calendar
year, Landlord shall apply such excess on any amounts of additional rent next
falling due under this Lease as long as Tenant is not then in default of any of
the terms and provisions of this Lease.

          D.          The annual determination of Taxes and Operating Cost
Statement shall be prepared in accordance with generally acceptable cash basis
accounting principles. Tenant using either its own employee(s) or its certified
public accountant shall have the right to inspect at reasonable times and in a
reasonable manner, at the Landlord’s office, such of the Landlord’s books of
account and records as pertain to or contain information concerning the items
included in Operating Costs and Taxes for that year in order to verify the
amounts thereof. Any and all information obtained through the Tenant’s
inspection with respect to financial matters (including, without limitation,
costs, expenses, income) and any and all other matters pertaining to the
Landlord and/or the Property as well as any compromise, settlement, or
adjustment reached between Landlord and Tenant relative to the results of any
such inspection shall be held in strict confidence by the Tenant and its
officers, agents, and employees; and Tenant shall cause its certified public
accountant and any of its officers, agents, and employees to be similarly bound.
If Tenant shall dispute any item or items included in the Operating Costs or
Taxes for such year, and such dispute is not resolved by the parties within
ninety (90) days after such statement is delivered to Tenant, then either party
may at its sole expense, within thirty (30) days thereafter, request that a firm
of independent certified public accountants mutually selected by Landlord and
Tenant (“Independent Review” ) render to the parties an opinion as to whether or
not the disputed item or items should have been included in the Operating Costs
and/or Taxes for such year; and the opinion of such firm on such matter shall be
conclusive and binding upon both parties, provided however, it shall be a
further condition of Tenant’s right to conduct an Independent Review that the
firm conducting the Independent Review shall not be retained upon the basis of
all or a portion of its fees being contingent based upon the results of the
Independent Review. Landlord and Tenant agree that the firm’s opinion shall be
confidential and shall not be disclosed to any other party whatsoever.  In the
event such Independent Review discloses that the amount due from Tenant was
overstated in excess of five (5%) percent on an annualized basis. Landlord shall
bear the reasonable cost of such Independent

6



--------------------------------------------------------------------------------

Review. In all other cases, Tenant shall bear the cost of such Independent
Review. Tenant employee(s) or certified public accountants may examine the
records of Landlord supporting the Taxes and Operating Cost Statement at
Landlord’s or the Management Agent’s office during normal business hours within
forty-five (45) days after the Taxes and Operating Statement is furnished.
Unless Tenant takes written exception to any item within ninety (90) days after
the furnishing of the Taxes and Operating Statement (which shall be noted on the
item as “paid under protest”), such Statement shall be considered as final and
accepted by Tenant. Tenant shall promptly tender payment for any undisputed
items and shall tender payment for any disputed items within ten (10) days after
the resolution of any such dispute.

          E.          In no event shall any rent adjustment result in a decrease
of the Base Rent as set forth in the Lease Schedule.

          F.          In the event of the termination of this Lease by
expiration of the stated term or for any other cause or reason whatsoever prior
to the determination of rental adjustment as hereinabove set forth. Tenant’s
agreement to pay additional rental accrued up to the time of termination shall
survive the expiration or termination of the Lease.

8.

Holding Over

          Should Tenant hold over after the termination of this Lease, by lapse
of time or otherwise, Tenant shall become a tenant from month to month only upon
each and all of the terms herein provided as may be applicable to such month to
month tenancy and any such holding over shall not constitute an extension of
this Lease; provided, however, during such holding over, Tenant shall pay Base
Rent and additional rent (as heretofore adjusted, or as estimated by Landlord)
at Two Hundred (200%) Percent of the rate payable for the month immediately
preceding said holding over, and in addition, Tenant shall pay Landlord all
damages, consequential as well as direct, sustained by reason of Tenant’s
holding over. Alternatively, at the election of Landlord expressed in a written
notice to the Tenant and not otherwise, such retention of possession shall
constitute a renewal of this Lease for one (1) year at double the rent paid in
the last year hereof. The provisions of this paragraph do not exclude the
Landlord’s rights of re-entry or any other right hereunder.

9.

Building Services

          A.          Landlord agrees to furnish to the Premises and the common
areas during reasonable hours (8:00 A.M. to 6:00 P.M. Mondays through Fridays
and 8:00 A.M. to 1:00 P.M. on Saturdays) except for the following legal
holidays: Memorial Day, July 4th, Labor Day, Thanksgiving, Christmas and New
Years Day, and subject to the rules and regulations of the Building, passenger
and freight elevator service to the extent applicable, heat and air conditioning
in accordance with the design for such systems and as required in Landlord’s
reasonable judgment for the comfortable use and occupancy of the Premises and
common areas, subject to scheduling by Landlord. Landlord shall also furnish
janitorial and cleaning services in and about the Premises, Saturdays, Sundays
excepted, comparable to the standard janitor services furnished by other first
class office buildings in the Jurisdiction which the property is located and
further agrees to maintain and operate the Building in the manner and to the
standard of other first class office buildings in the Jurisdiction which the
property is located.

          B.          Neither Landlord nor Landlord’s beneficiaries, nor any
company, firm or individual, operating, maintaining, managing or supervising the
plant or facilities furnishing the services included in Landlord’s energy costs
nor any of their respective agents, beneficiaries, or employees, shall be liable
to Tenant, or any of Tenant’s employees, agents, customers or invitees or anyone
claiming through or under Tenant, for any damages, injuries, losses, expenses,
claims or causes of action, because of any interruption or discontinuance at any
time for any reason in the furnishing of any of such services, or any other
service to be furnished by Landlord as set forth herein; nor shall any such
interruption or discontinuance relieve Tenant from full performance of Tenant’s
obligations under this lease.

7



--------------------------------------------------------------------------------

          C.          Electricity shall not be furnished by Landlord, but except
as otherwise hereinafter provided, shall be furnished by the approved electric
utility company serving the area (“Electric Service Provider”). Landlord shall
permit the Tenant to receive such service direct from such public utility
company at Tenant’s cost, and shall permit Landlord’s wire and conduits, to the
extent available, suitable and safely capable, to be used for such purposes.
Tenant shall make all necessary arrangements with the local utility company for
metering and paying for electric current furnished by it to Tenant and Tenant
shall pay for all charges for electric current consumed on the Premises during
Tenant’s occupancy thereof. The electricity used during the performance of
janitorial service, the making of alterations or repairs in the Premises, and
for the operation of the Premises’ air conditioning system at times other than
as provided herein; or the operation of any special air conditioning systems
which may be required for data processing equipment or for other special
equipment or machinery installed by Tenant, shall be paid for by Tenant. Tenant
shall make no alterations or additions to the electric equipment and/or
appliances without the prior written consent of the Landlord in each instance,
which consent shall not be unreasonably withheld. Tenant also agrees to purchase
from the Landlord or its agent all lamps, bulbs after the initial installation
thereof, ballasts and starters used in the Premises, provided however that the
availability, quality, and cost of any such items shall be comparable to that
available to Tenant from other suppliers. Tenant covenants and agrees that at
all times its use of electric current shall never exceed the capacity of the
feeders to the Building or the risers or wiring installed thereon. Tenant will
not, without the written consent of Landlord, use any apparatus or device in the
Premises to connect to electric current (except through existing electrical
outlets in the Premises) or water pipes, any apparatus or device for the purpose
of using electric current or water. If Tenant shall require water or electric
current in excess of that which is respectively obtainable from existing water
pipes or electrical outlets and normal for use of the Premises as general office
space, Tenant shall first procure the consent of Landlord, which Landlord may
not unreasonably refuse. If Landlord consents to such excess water or electric
requirements, Tenant shall pay all costs including but not limited to meter
service and installation of facilities necessary to furnishing such excess
capacity.

          D.          (1)          Landlord has advised Tenant that presently
Electric Service Provider is the utility  company  selected  by  Landlord  to 
provide  electricity  service  for  the  Building. Notwithstanding the
foregoing, to the extent permitted by law, Landlord shall have the right at any
time and from time to time during the Term to either contract for service from a
different company or companies providing electricity service (each such company
hereinafter described as an “Alternate Service Provider”) or continued to
contract for service from the Electric Service Provider.

                        (2)          Tenant shall cooperate with Landlord, the
Electric Service Provider, and any Alternate Service Provider at all times, and
as reasonably necessary, shall allow Landlord, Electric Service Provider and any
alternate Service Provider reasonable access to the Building’s electric lines,
feeders, risers, writing, and any other machinery within the Premises.

10.

Condition of the Premises

          A.          Subject to “punch lists” heretofore referred to by taking
possession of the Premises, Tenant shall be deemed to have agreed that the
Premises were as of the date of taking possession, in good order, repair and
condition. No promises of the Landlord to alter, remodel, decorate, clean or
improve the Premises or the Building and no representation or warranty expressed
or implied, respecting the condition of the Premises or the Building has been
made by the Landlord to Tenant, unless the same is contained herein or made a
part hereof.

          B.          Tenant shall, at its own expense, keep the Premises in
good repair and tenantable condition, and shall promptly and adequately repair
all damages to the Premises under the supervision and with the approval of
Landlord and within a reasonable period of time as specified by Landlord, loss
by ordinary wear and tear, fire and other casualty excepted.   If Tenant does
not do so promptly and adequately, Landlord may, but need not, make such repairs
and Tenant shall pay Landlord immediately upon request by Landlord.

          C.          The parties acknowledge that the Americans With
Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and regulations and
guidelines promulgated thereunder, as all of the same may be amended and
supplemented from time to time (collectively referred to herein as the “ADA”)
establish requirements under Title III of the ADA (“Title III”) pertaining to
business

8



--------------------------------------------------------------------------------

operations, accessibility and barrier removal, and that such requirements may be
unclear and may or may not apply to the Premises and the Building depending on,
among other things: (1) whether Tenant’s business operations are deemed a “place
of public accommodation” or a “commercial facility,” (2) whether compliance with
such requirements is “readily achievable” or “technically infeasible,” and (3)
whether a given alteration affects a “primary function area” or triggers
so-called “path of travel” requirements. The parties acknowledge and agree that
Tenant has been provided an opportunity to inspect the Premises and the Building
sufficient to determine whether or not the Premises and the Building in their
condition current as of the date hereof deviate in any manner from the ADA
Accessibility Guidelines (“ADAAG”) or any other requirements under the ADA
pertaining to the accessibility of the Premises or the Building. Tenant further
acknowledges and agrees that except as may otherwise be specifically provided
herein, Tenant accepts the Premises and the Building in “as-is” condition and
agrees that Landlord makes no representation or warranty as to whether the
Premises or the Building conform to the requirements of the ADAAG or any other
requirements under the ADA pertaining to the accessibility of the Premises or
the Building. Tenant has prepared or reviewed the plans and specifications for
the Tenant’s Work and has independently determined that such plans and
specifications are in conformance with the ADAAG and any other requirements of
the ADA. Tenant further acknowledges and agrees that to the extent that Landlord
prepared, reviewed or approved any of those plans and specifications, such
action shall in no event be deemed any representation or warranty that the same
comply with any requirements of the ADA. Notwithstanding anything to the
contrary in this Lease, the parties hereby agree to allocate responsibility for
Title III compliance as follows: (a) Tenant shall be responsible for all Title
III compliance and costs in connection with the Premises, (including structural
work, if any, and including any leasehold improvements or other work to be
performed in the Premises under or in connection with this Lease, and (b)
Landlord shall perform, and Tenant shall be responsible for the cost of, any
so-called Title III “path of travel” requirements triggered by any construction
activities or alterations in the Premises. Except as set forth above with
respect to Landlord’s Title III obligations, Tenant shall be solely responsible
for all other requirements under the ADA relating to the Tenant or any
affiliates or persons or entities related to the Tenant (collectively,
“Affiliates”), operations of the Tenant or Affiliates, or the Premises,
including, without limitation, requirements under Title I of the ADA pertaining
to Tenant’s employees.

11.

Uses Prohibited

          Tenant shall not use, or permit the Premises or any part thereof to be
used, for any purpose or purposes other than as specified the Lease Schedule. No
use shall be made or permitted to be made of the Premises, nor acts done, which
will increase the existing rate of insurance upon the Building, or cause a
cancellation of any insurance policy covering the Building, or any part thereof,
nor shall Tenant sell, or permit to be kept, used or sold, in or about the
Premises, any article which may be prohibited by Landlord’s insurance policies.
Tenant shall not commit or suffer to be committed, any waste upon the Premises,
or any public or private nuisance or other act or thing which may disturb the
quiet enjoyment of any other Tenant in the Building, nor, without limiting the
generality of the foregoing, shall Tenant allow the Premises to be used for any
improper, immoral, unlawful or objectionable purpose. Tenant agrees at all times
to cause the Premises to be operated in compliance with all federal, state,
local or municipal laws, statutes, ordinances, and rules and regulations,
including but not limited to those relating to zoning, environmental protection,
health, and safety. Tenant further agrees to promptly cure any such violation at
its own expense, and shall furthermore defend and indemnify Landlord,
beneficiaries, mortgagees, and officers, agents, and employees thereof
respectively, for any and all liability, loss, costs (including attorneys’ fees
and expenses), damages, responsibilities or obligations incurred as a result of
any violation of any of the foregoing. Tenant shall upon request of Landlord
certify in writing that it is in compliance with applicable local, state and
federal environmental rules, regulations, statutes and laws for the preceding
year. At the request of the Landlord, Tenant shall submit to the Landlord, or
shall make available for inspection and copying upon reasonable notice and at
reasonable times, any or all of the documents and materials prepared by or for
Tenant pursuant to any environmental law or regulation or submitted to any
governmental regulatory agency in conjunction therewith. Landlord shall have
reasonable access to the Premises to inspect the same to confirm that the Tenant
is using the Premises in accordance with local, state and federal environmental
rules, regulations, statutes and laws. Tenant shall, at the request of the
Landlord and at the Tenant’s expense, conduct such testing and analysis as is
necessary to ascertain whether the Tenant is using the Premises in compliance
with all local, state and federal environmental rules,

9



--------------------------------------------------------------------------------

regulations, statutes and laws, provided however, Landlord shall not request
that Tenant conduct such tests unless Landlord has a reasonable suspicion that
Tenant may be in violation of the foregoing rules, regulations, statutes, or
laws. Said tests shall be conducted by qualified independent experts chosen by
the Tenant and subject to Landlord’s reasonable approval. Copies of reports of
any such tests shall be provided to the Landlord. The provisions within this
paragraph shall survive termination of this Lease and shall be binding upon and
shall inure to the benefit of the parties hereto, their respective successors
and assigns, and mortgagees thereof.

12.

Compliance With Law

          Tenant shall not use the Premises or permit anything to be done in or
about the Premises which in any way conflict with any law, statute, ordinance or
governmental rule or regulation now in force or which may hereafter be enacted
or promulgated. Tenant shall, at its sole cost and expense, promptly comply with
all laws, statutes, ordinances and governmental rules, regulations or
requirements now in force or which may hereafter be in force and with the
requirements of any board of fire underwriters or other similar body now or
hereafter constituted relating to or affecting the condition, use or occupancy
of the Premises, excluding structural changes not related to or affected by
Tenant’s improvements or acts. The judgment of any court of competent
Jurisdiction or the admission of Tenant in an action against Tenant whether
Landlord be a party thereto or not, that Tenant has violated any law, statute,
ordinance or governmental rule, regulation or requirement shall be conclusive of
that fact as between Landlord and Tenant.

13.

Alterations and Repairs

          A.          Tenant shall keep the Premises in good condition and
repair ordinary wear and tear and loss by fire and other casualty excepted, and
shall not do any painting or decorating, or erect any partitions, make any
alterations in or additions, changes or repairs to the Premises without the
Landlord’s prior written approval in each and every instance, such consent not
to be unreasonably withheld. It shall not be unreasonable for Landlord to
withhold approval of any alteration or addition which impacts structure or any
Building system, or which would otherwise result in requiring additional
improvements to the Premises and/or the Property. In the event Landlord grants
the requested approval, Tenant shall be responsible for the cost of any such
alteration or additions, as well as the cost of any improvements to the Premises
and/or Property required as the result thereof. Any such approval shall further
be subject to the terms and conditions of Appendix “B” attached hereto and
specifically incorporated by reference herein. Unless otherwise agreed by
Landlord and Tenant in writing, all such work shall be performed either by or
under the direction of Landlord, but at the cost of Tenant. During the term of
this Lease, no work shall be performed by or under the direction of Tenant
without the express written consent of Landlord. Unless otherwise provided by
written agreement, all alterations, improvements, and changes shall remain upon
and be surrendered with the Premises, excepting however that at Landlord’s
option, Tenant shall, at its expense, when surrendering the Premises, remove
from the Premises and the Building all such alterations, improvements, and
changes and further provided that Tenant shall, on the election of Landlord,
remove any trade fixtures provided the Premises are restored to a condition
reasonably satisfactory to Landlord. If Tenant does not remove said additions,
decorations, fixtures, hardware, non-trade fixtures and improvements after
request to do so by Landlord, Landlord may remove the same and Tenant shall pay
the cost of such removal to Landlord upon demand. Except to the extent of
Landlord’s negligent or willful act or omission, Tenant hereby agrees to hold
Landlord and Landlord’s beneficiaries, their agents and employees harmless from
any and all liabilities of every kind and description which may arise out of or
be connected in any way with said alterations or additions. Any mechanic’s lien
filed against Premises, or the Building or the Property, for work claimed to
have been furnished to Tenant shall be discharged of record by Tenant within ten
(10) days thereafter, at Tenant’s expense, provided however Tenant shall have
the right to contest any such lien on the posting of reasonably sufficient
security.

10



--------------------------------------------------------------------------------

          B.          Tenant shall, at the termination of this Lease, surrender
the Premises to Landlord in as good condition and repair as reasonable and
proper use thereof will permit, loss by ordinary wear and tear, fire or other
casualty excepted.

14.

Abandonment

          During the term, if Tenant shall abandon, vacate or surrender (whether
at the end of the stated term or otherwise) the Premises, or be dispossessed by
process of law, or otherwise, any personal property belonging to Tenant and left
on the Premises shall be deemed abandoned, at the option of the Landlord.

15.

Assignment and Subletting

          A.          Tenant shall not assign this Lease, or any interest
therein and shall not sublet the Premises or any part thereof, or any right or
privilege appurtenant thereto, or suffer any other person to occupy or use the
Premises, or any portion thereof, without the written consent of Landlord first
had and obtained, which consent shall not be unreasonably withheld or delayed.
For purposes of this Article, assignments shall be deemed to include mergers as
well as reorganizations of Tenant or transfer of a majority or controlling
interest in Tenant, or in the case of partnerships in any general partner of
Tenant. Notwithstanding the foregoing, Landlord’s consent shall not be required
for assignments or subleases to affiliates or subsidiaries of Tenant, so long
as: (i) the use of the Premises does not change; (ii) Landlord is given prior
notice thereof; and (iii) Tenant is not relieved of any of its liabilities or
responsibilities or any liabilities hereunder. Tenant agrees all advertising by
Tenant or on Tenant’s -behalf in any general circulation newspaper with respect
to the leasing or subletting of the Premises or any part thereof or assignment
of this Lease, must offer the space for lease at a rental not less than that for
which comparable space in the Building is then being offered by Landlord for
rent or not advertise the rental rate for such space.

          B.          Except for assignments and subleases to affiliates or
subsidiaries as provided in the immediately preceding paragraph, Tenant shall,
by notice in writing, advise Landlord of its intention from on. and after a
stated date (which shall not be less than sixty (60) days after the date of
Tenant’s notice) to assign or to sublet any such part of all of the Premises for
the balance or any part of the Term, and, in such event Landlord shall have the
right, to be exercised by giving written notice to Tenant thirty (30) days after
receipt of Tenant’s notice, to recapture the space described in Tenant’s notice
and such recapture notice shall, if given, cancel and terminate this Lease with
respect to the space therein described as of the date stated in Tenant’s notice.
Tenant’s said notice shall state the name and address of the proposed subtenant
or assignee, the proposed subtenant’s or assignee’s intended use of the
Premises, and shall include the potential subtenant’s or assignee’s most current
certified financial statement, and a true and complete copy of the proposed
assignment or sublease or form of assignment shall be delivered to Landlord with
said notice. If Tenant’s notice shall cover all of the space hereby demised and
if Landlord shall give the aforesaid recapture notice with respect thereto, the
Term of this Lease shall expire and end on the date stated in Tenant’s notice as
fully and completely as if that date had been herein definitely fixed for the
expiration of the Term. If, however, this Lease be canceled pursuant to the
foregoing with respect to less than the entire Premises, the rental and the
escalation percentages herein reserved shall be adjusted on the basis of the
number of square feet retained by Tenant in proportion to the rent and
escalation percentages reserved in this Lease, and this Lease as so amended
shall continue thereafter in full force and effect. If Landlord, upon receiving
Tenant’s said notice with respect to any such space, shall not exercise its
right to cancel as aforesaid, Landlord will not unreasonably withhold its
consent to Tenant’s assigning or subletting the space covered by its notice,
provided; (i) at the time thereof Tenant is not in default under this Lease,
(ii) Landlord, in its sole discretion reasonably exercised, determines that the
reputation, business, proposed use of the Premises and financial responsibility
of the proposed sublessee or occupant, as the case may be, of the Premises are
satisfactory to Landlord, (iii) any assignee or subtenant shall expressly assume
all the obligations of this Lease on Tenant’s part to be performed; (iv) such
consent if given shall not release Tenant of any of its obligations (including,
without limitation, its obligation to pay

11



--------------------------------------------------------------------------------

rent) under this Lease, (v) Tenant agrees specifically to pay over to Landlord,
as additional rent, all sums received by Tenant under the terms and conditions
to such assignment or sublease, which are in excess of the amounts otherwise
required to be paid pursuant to the Lease; (vi) a consent to one assignment,
subletting occupation or use shall be limited to such particular assignment,
sublease or occupation and shall not be deemed to constitute Landlord’s consent
to an assignment or sublease to or occupation by another person. Any such
assignment or subletting without such consent shall be void and shall, at the
option of Landlord, constitute a default under this Lease. Tenant will pay all
of Landlord’s costs associated with any such assignment or subletting including
but not limited to reasonable legal fees; and (vii) the person or entity to whom
Tenant wishes to assign or sublet is not (nor, immediately prior to such
assignment or sublease, was) a tenant or occupant in the Buildings; or any other
building owned or operated by Landlord or any affiliate thereof, in the same
complex as the Building.

16.

Signs

          For purposes of this Lease, “signs” shall include all signs, designs,
monuments, logos, banners, projected images, pennants, decals, advertisements,
pictures, notices, lettering, numerals, graphics, or decorations. Tenant shall
not place or affix any exterior or interior signs visible from the outside of
the Premises.

17.

Damage to Property - Injury to Persons

          A.          Tenant, as a material part of the consideration to be
rendered to Landlord under this Lease, to the extent permitted by law, hereby
waives all claims except claims caused by or resulting from the non-performance
of the Landlord, willful or negligent act or omission of Landlord, its agents,
servants or employees which Tenant or Tenant’s successor or assigns may have
against Landlord, its agents, servants, or employees for loss, theft or damage
to the property and for injuries to persons in, upon or about the Premises or
the Building from any cause whatsoever. Tenant will hold Landlord, its agents,
servants, and employees exempt and harmless from and on account of any damage or
injury to any person, or to the goods, wares, and merchandise of any person,
arising from the uses of the Premises by Tenant or arising from the failure of
Tenant to keep the Premises in good  condition as herein provided  if
non-performance by the Landlord or negligence of the Landlord, its agents,
servants or employees does not contribute hereto.  Neither Landlord nor its
agents, servants, employees shall be liable to Tenant for any damage by or from
any act or negligence of any co-tenant or other occupant of the same Building,
or by any owner or occupant of adjoining or contiguous property, provided
however, that the provisions of this paragraph shall not apply to negligent or
willful act or omission of Landlord or misconduct of any such individuals or
entities.  Tenant agrees to pay for all damage to the Building or the Premises,
as well as all damage to tenants or occupants thereof caused by Tenant’s misuse
or neglect of the Premises, its apparatus or appurtenances or caused by any
licensee, contractor, agent or employees of Tenant.

          B.          Particularly, but not in limitation of the foregoing
paragraph, all property belonging to Tenant or any occupant of the Premises that
is in the Building or the Premises shall be there at the risk of Tenant or other
person only, and Landlord or its agent, servants, or employees (except in case
of non-performance by the Landlord or negligent or willful act or omission of
Landlord or its agents, servants, employees) shall not be liable for: damage to
or theft of or misappropriation of such property; nor for any damage to property
entrusted to Landlord, its agents, servants, or employees, if any; nor for the
loss of or damage to any property by theft or otherwise, by any means
whatsoever, nor for any injury or damage to persons or property resulting from
fire, explosion, falling plaster, steam, gas, electricity, snow, water or rain
which may leak from any part of the Building or from the pipes, appliances or
plumbing works therein or from the roof, street or subsurface or from any other
place or resulting from dampness or any other cause whatsoever; nor for
interference with the light or other incorporeal hereditaments, nor for any
latent defect in the Premises or in the Building. Tenant shall give prompt
notice to Landlord in case of fire or accidents in the Premises or in the
Building or of defects therein or in the fixtures or equipment.

          C.          In case any action or proceeding be brought against
Landlord by reason of any obligation on Tenant’s part to be performed under the
term of this Lease, or arising from any act

12



--------------------------------------------------------------------------------

or negligence of the Tenant, or of its agents or employees, Tenant, upon notice
from Landlord shall defend the same at Tenant’s expense by counsel reasonably
satisfactory to Landlord.

          D.          Tenant shall maintain in full force and effect during the
term of this Lease (including any period prior to the beginning of the term
during which Tenant has taken possession and including also any period of
extension of the Term in which Tenant obtains possession), in responsible
companies approved by Landlord (i) All-Risk fire and extended coverage insurance
(including an endorsement for vandalism and malicious mischief) covering all
Tenant’s property in, on or about the Premises, with full waiver of subrogation
rights against Landlord in an amount equal to the full replacement cost of such
Property, and (ii) Commercial general liability insurance including products and
completed operations insuring Tenant against all claims, demands or action for
bodily injury and property damage with limits of not less than THREE MILLION
($3,000,000.00) DOLLARS each occurrence and in the aggregate. The aggregate
limit shall apply separately to each location. A separate limit of THREE MILLION
($3,000,000.00) DOLLARS each occurrence and in the aggregate shall be provided
for products and completed operations or such other amounts as Landlord may
reasonably require from time to time. All such policies, shall name Landlord,
any mortgagees of Landlord, and all other parties designated by Landlord as
additional parties insured. All liability policies shall cover the entire
demised premises, and (iii) Auto liability insurance coverage in an amount of
$1,000,000.00 per occurrence, including comprehensive form, as well as coverage
for owned, hired, and non-owned vehicles, and (iv) Workers’ Compensation and
Employers Liability insurance coverage with terms and limits in accordance with
statutory requirements. Landlord shall maintain in full force and effect during
the term of this Lease special causes of loss coverage insurance for the full
replacement cost of the Building, the premium for which shall be included in the
Operating Costs.

          E.          All insurance policies shall indicate that at least thirty
(30) days prior written notice shall be delivered to all additional parties
insured by the insurer prior to modification, termination, or cancellation of
such insurance and Tenant shall provide Certificates of Insurance, not less than
ten (10) days prior to the Commencement Date, evidencing the aforesaid coverage
to all insured. Failure of Tenant to provide the insurance coverage set forth in
paragraph D above shall entitle Landlord to either (a) treat said failure as a
default and/or (b) obtain such insurance and charge Tenant the premiums therefor
plus interest thereon as additional rent. Tenant shall not violate or permit a
violation of any of the conditions or terms of any such insurance policies and
shall perform and satisfy all reasonable requirements of the insurance company
issuing such policies.  With respect to any insurance policy procured to comply
with any financial assurance requirement imposed by any state or federal law or
regulation, or to any other casualty, property, or environmental impairment
insurance purchased by Tenant, such policy or policies shall name Landlord and
any mortgagees of Landlord as additional insured.  All insurance to be provided
by Tenant shall be primary and non-contributory, with all insurance maintained
by Landlord to be excess coverage.

18.

Damage or Destruction

          In the event the Premises or the Building are damaged by fire or other
insured casualty and the insurance proceeds have been made available therefor by
the holder or holders of any mortgages or deeds of trust covering the Building,
the damage shall be repaired by and at the expense of Landlord to the extent of
such insurance proceeds available therefor, provided such repairs can, in
Landlord’s reasonable opinion, be made within two hundred seventy (270) days
after the occurrence of such damage without the payment of overtime or other
premiums. Until such repairs are completed, the rent shall continue to be paid
by Tenant’s rental insurance and shall otherwise be abated to the extent the
Premises are rendered untenantable. If repairs cannot, in Landlord’s reasonable
opinion be made within two hundred seventy (270) days, Landlord shall notify
Tenant within thirty (30) days the occurrence of such damage of its
determination, in which event, or in the event such repairs are commenced but
are not substantially completed within two hundred seventy (270) days of the
date of such occurrence, either party may, by written notice to the other,
cancel this Lease as of the date of the occurrence of such damage. Except as
provided in this Section, there shall be no abatement of rent and no liability
of Landlord by reason of any injury to or interference with Tenant’s business or
property arising from any such fire or other casualty or from the making or not
making of any repairs, alterations or improvements in or to any portion of the
Building or the Premises or in or to fixtures, appurtenances and equipment
therein. Tenant understands that Landlord will not

13



--------------------------------------------------------------------------------

carry insurance of any kind on Tenant’s furniture or furnishings or on any
fixtures or equipment removable by Tenant under the provisions of this Lease and
that Landlord shall not be obliged to repair any damage thereto or replace the
same. Landlord shall not be required to repair any injury or damage caused by
fire or other cause, or to make any repairs or replacements to or of
improvements installed in the Premises by or for Tenant.

19.

Entry by Landlord

          Landlord and its agents shall have the right to enter the Premises at
all reasonable times (upon reasonable notice except in cases of emergency) for
the purpose of examining or inspecting the same, to supply janitorial services
and any other service to be provided by Landlord to Tenant hereunder or any
other tenants, to show the same to prospective purchasers or tenants of the
Building, and make such alterations, repairs, improvements, or additions,
whether structural or otherwise, to the Premises or to the Building as Landlord
may deem necessary or desirable. Landlord may enter by means of a master key
without liability to Tenant except for any failure to exercise due care for
Tenant’s property and without affecting this Lease. Landlord shall use
reasonable efforts on any such entry not to unreasonably interrupt or interfere
with Tenant’s use and occupancy of the Premises.

20.

Insolvency or Bankruptcy

          A.          In the event that Tenant shall become a debtor under
Chapter 7, 11 or 13 of the Bankruptcy Code (“Debtor”) and the trustee
(“Trustee”) or Tenant shall elect to assume this Lease for the purpose of
assigning the same or otherwise, such election and assignment may only be made
if all of the terms and conditions of Sections 20.B and 20.D hereof are
satisfied. The Tenant acknowledges that it is essential to the ability of
Landlord to continue servicing the mortgage on the Building that a decision on
whether to assume or reject this Lease be made promptly. Under these
circumstances, Tenant agrees that should Tenant, as debtor-in-possession
(“Debtor-in-Possession”) or any Trustee appointed for Tenant, fail to elect to
assume this Lease within sixty (60) days after the filing of the petition under
the Bankruptcy Code (“Tenant’s Petition”), this Lease shall be deemed to have
been rejected. Tenant further knowingly and voluntarily waives any right to seek
additional time to affirm or reject the Lease and acknowledges that there is no
cause to seek such extension. If Tenant, as Debtor-in-Possession, or the Trustee
abandons the Premises, the same shall be deemed a rejection of the Lease.
Landlord shall be entitled to at least thirty (30) days prior written notice
from Tenant, as Debtor-in-Possession, or its Trustee of any intention to abandon
the Premises. Landlord shall thereupon be immediately entitled to possession of
the Premises without further obligation to Tenant or the Trustee, and this Lease
shall be cancelled, but Landlord’s right to be compensated for damages in such
liquidation proceeding shall survive.

          B.          No election by the Trustee or Debtor-in-Possession to
assume this Lease, whether under Chapter 7, 11 or 13, shall be effective unless
each of the following conditions, which Landlord and Tenant acknowledge are
commercially reasonable in the context of a bankruptcy proceeding of Tenant,
have been satisfied, and Landlord has so acknowledged in writing:

(1)    The Trustee or the Debtor-in-Possession has cured, or has provided
Landlord adequate assurance (as defined below) that:

(a)    Within ten (10) days from the date of such assumption the Trustee will
cure all monetary defaults under this Lease; and

(b)    Within thirty (30) days from the date of such assumption the Trustee will
cure all non-monetary defaults under this Lease.

(2)     The Trustee or the Debtor-in-Possession has compensated, or has provided
to Landlord adequate assurance that within ten (10) days from the date of
assumption Landlord will be compensated, for any pecuniary loss incurred by
Landlord arising from the default of Tenant, the

14



--------------------------------------------------------------------------------

Trustee, or the Debtor-in-Possession as recited in Landlord’s written statement
of pecuniary loss sent to the Trustee or Debtor-in-Possession.

(3)    The Trustee or the Debtor-in-Possession has provided Landlord with
adequate assurance of the future performance (as defined below) of each of
Tenant’s the Trustee’s or Debtor-in-Possession’s obligations under this Lease,
provided, however, that:

(a)    The Trustee or Debtor-in-Possession shall also deposit with Landlord, as
security for the timely payment of rent, an amount equal to three (3) months
Base Rent (as adjusted pursuant to Section 20.B,(3)(c) below) and other monetary
charges accruing under this Lease; and

(b)     If not otherwise required by the terms of this Lease, the Trustee or
Debtor-in-Possession shall also pay in advance one-twelfth (1/12th) of Tenant’s
annual obligations under this Lease for Operating Costs, Taxes, insurance and
similar charges.

(c)     From and after the date of the assumption of this Lease, the Trustee or
Debtor-in-Possession shall pay as minimum rent an amount equal to the sum of the
minimum rent otherwise payable hereunder, within the five (5) year period prior
to the date of Tenant’s Petition, which amount shall be payable in advance in
equal monthly installments.

(d)     The obligations imposed upon the Trustee or Debtor-in-Possession shall
continue with respect to Tenant or any assignee of this Lease after the
completion of bankruptcy proceedings.

(4)    The assumption of the Lease will not breach any provision in any other
lease, mortgage, financing agreement or other agreement by which Landlord is
bound relating to the Property.

(5)     The Tenant as Debtor-in-Possession or its Trustee shall provide the
Landlord at least forty-five (45) days’ prior written notice of any proceeding
concerning the assumption of this Lease.

(6)     For purposes of this Section 20.B, Landlord and Tenant acknowledge that,
in the context of a bankruptcy proceeding of Tenant, at a minimum “adequate
assurance” shall mean:

(a)     The Trustee or the Debtor-in-Possession has and will continue to have
sufficient unencumbered assets after the payment of all secured obligations and
administrative expenses to assure Landlord that the Trustee or
Debtor-in-Possession will have sufficient funds to fulfill the obligations of
Tenant under this Lease.

(b)     The Bankruptcy Court shall have entered an order segregating sufficient
cash payable to Landlord, and/or the Trustee or Debtor-in-Possession shall have
granted a valid and perfected first lien and security interest and/or mortgage
in property of Tenant, the Trustee or Debtor-in- Possession, acceptable as to
value and kind to Landlord, to secure to Landlord the obligation of the Trustee
or Debtor-in-Possession, to cure the monetary and/or non-monetary defaults under
this Lease within the time periods set forth above.

          C.          In the event that this Lease is assumed by a Trustee
appointed for Tenant or by Tenant as Debtor-in-Possession, under the provisions
of Section 20.B hereof, and thereafter Tenant is liquidated or files a
subsequent Tenant’s Petition for reorganization or adjustment of debts under
Chapter 11 or 13 of the Bankruptcy Code, then, and in either of such events,
Landlord may, at its option, terminate this Lease and all rights of Tenant
hereunder, by giving Tenant written notice of its election to so terminate,
within thirty (30) days after the occurrence of either of such events.

          D.          If the Trustee or Debtor-in-Possession has assumed this
Lease pursuant to the terms and provisions of 20.A and 20.B hereof, for the
purpose of assigning (or elects to assign) Tenant’s interest under this Lease or
the estate created thereby, to any other person, such interest or estate may be
so assigned only if Landlord shall acknowledge in writing that the intended
assignee has provided adequate assurance as defined in this Section 20. D of
future performance of all of the terms, covenants and conditions of this Lease
to be performed by Tenant.

                         For purposes of this Section 20. D, Landlord and Tenant
acknowledge that, in the contest of a bankruptcy proceeding of Tenant, at a
minimum “adequate assurance of future performance” shall mean that each of the
following conditions have been satisfied, and Landlord has so acknowledged in
writing:

15



--------------------------------------------------------------------------------

 (a)     The assignee has submitted a current financial statement audited by a
certified public accountant which shows a net worth and working capital in
amounts determined to be sufficient by Landlord to assure the future performance
by such assignee of Tenant’s obligations under this Lease;

(b)     The assignee, if requested by Landlord, shall have obtained guarantees
in form and substance satisfactory to Landlord from one or more persons who
satisfy Landlord’s standards of creditworthiness; and

(c)     The Landlord has obtained all consents or waivers from any third party
required under any lease, mortgage, financing arrangement or other agreement by
which Landlord is bound to permit Landlord to consent to such assignment.

          E.          When, pursuant to the Bankruptcy Code, the Trustee or
Debtor-in-Possession shall be obligated to pay reasonable use and occupancy
charges for the use of the Premises or any portion thereof, such charges shall
not be less than the minimum rent as defined in this Lease and other monetary
obligations of Tenant for the payment of Operating Costs, Taxes, insurance and
similar charges.

          F.           Neither Tenant’s interest in this Lease, nor any lesser
interest of Tenant herein, nor any estate of Tenant hereby created, shall pass
to any trustee, receiver, assignee for the benefit of creditors, or any other
person or entity, or otherwise by operation of law, unless Landlord shall
consent to such transfer in writing. No acceptance by Landlord of rent or any
other payments from any such trustee, receiver, assignee, person or other entity
shall be deemed to have waived, nor shall it waive the need to obtain Landlord’s
consent, or Landlord’s right to terminate this Lease for any transfer of
Tenant’s interest under this Lease without such consent.

          G.          In the event the estate of Tenant created hereby shall be
taken in execution or by the process of law, or if Tenant or any guarantor of
Tenant’s obligations shall be adjudicated insolvent pursuant to the provisions
of any present or future insolvency law under state law, or if any proceedings
are filed by or against such guarantor under the Bankruptcy Code, or any similar
provisions of any future federal bankruptcy law, or if a custodian receiver or
Trustee of the property of Tenant or such guarantor shall be appointed under
state law by reason of Tenant’s or such guarantor’s insolvency or inability to
pay its debts as they become due or otherwise, or if any assignment shall be
made of Tenant’s or such guarantor’s property for the benefit of creditors under
state law; then and in any such event Landlord may, at its option, terminate
this Lease and all rights of Tenant hereunder by giving Tenant written notice of
the election to so terminate within thirty (30) days after the occurrence of
such event.

21.

Default

          A.           If any of the following events of default shall occur, to
wit;

                         (i)     Tenant defaults for more than five (5) days
after notice of default after the due date therefor in the payment of rent
(whether Base Rent or additional rent) or any other sum required to be paid
hereunder, or any part thereof, or

                          (ii)     Tenant defaults in the prompt and full
performance of any other (i.e. other than payment of rent or any other sum)
covenant, agreement or condition of this Lease and such other default shall
continue for a period of twenty (20) days after written notice thereof from
Landlord to Tenant (unless such other default involves a hazardous condition, in
which event it shall be cured forthwith), provided however in the event such
default cannot be cured within a period of twenty (20) days and Tenant is
diligently attempting to cure such default, the time period to cure same shall
be reasonably extended but in no event for a period of more than ninety (90)
days, or

                          (iii)     The leasehold interest of Tenant be levied
upon under execution or be attached by process of law, or if Tenant abandons the
Premises, or

                          (iv)     Bankruptcy or insolvency of Tenant, then in
any such event, Landlord, besides other rights or remedies, it may have, shall
have the immediate right of re-entry and

16



--------------------------------------------------------------------------------

may remove all persons and property from the Premises; such Property may be
removed and stored in any other place in the Building in which the Premises are
situated, or in any other place, for the account of and at the expense and at
the risk of Tenant.

          B.          Tenant hereby waives all claims for damages which may be
caused by the re-entry of Landlord and taking possession of the Premises or
removing or storing the furniture and property as herein provided, and will save
Landlord harmless from any loss, costs, or damages occasioned Landlord thereby,
and no such re-entry shall be considered or construed to be a forcible entry.

          C.          Should Landlord elect to re-enter, as herein provided, or
should it take possession pursuant to legal proceedings or pursuant to any
notice provided for by law; it may either terminate this Lease or it may from
time to time, without terminating this Lease, re-let the Premises or any part
thereof for such terms and at such rental or rentals and upon such other terms
and conditions as Landlord in its sole discretion may deem advisable, with the
right to make alterations and repairs to the Premises.

          D.          Landlord may elect to apply rentals received by it (i) to
the payment of any indebtedness, other than rent, due hereunder from Tenant to
Landlord; (ii) to the payment of any cost of such re-letting including but not
limited to any broker’s commissions or fees in connection therewith; (iii) to
the payment of the cost of any alterations and repairs to the Premises; (iv) to
the payment of rent due and unpaid hereunder; and the residue, if any, shall be
held by Landlord and applied in payment of future rent as the same may become
due and payable hereunder. Should such rentals received from such re-letting
after application by Landlord to the payments described in foregoing clauses (i)
through (iv) during any month be less than that agreed to be paid during that
month by Tenant hereunder, then Tenant shall pay such deficiency to Landlord.
Such deficiency shall be calculated and paid monthly on demand by Landlord.

          E.          In lieu of electing to receive and apply rentals as
provided in the immediately preceding paragraph, Landlord may elect to receive
from Tenant as and for Landlord’s liquidated damages for Tenant’s default, an
amount equal to the present value of the entire amount of Base Rent provided for
in this Lease for the remainder of the Term, which amount shall be forthwith due
and payable by Tenant upon its being advised of such election by Landlord.

          F.          No such re-entry or taking possession of the Premises by
Landlord shall be construed as an election on its part to terminate this Lease
unless a written notice of same is given to Tenant or unless the termination
thereof be decreed by a court of competent Jurisdiction.  Notwithstanding any
such re-letting without termination, Landlord may at any time thereafter elect
to terminate this Lease for such previous breach.

          G.          Nothing herein contained shall limit or prejudice the
right of Landlord to provide for and obtain as damages by reason of any such
termination of this Lease or of possession an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when such
termination takes place, whether or not such amount be greater, equal to or less
than the amounts of damages which Landlord may elect to receive as set forth
above.  Notwithstanding anything to the contrary herein contained or any other
rights exercised by Landlord hereunder, upon the occurrence of an event of a
monetary or material default by Tenant under the terms of this Lease, rent which
otherwise would be due or would have been due except for any abatement provided
for in this Lease shall be immediately due and payable.

22.

Rules and Regulations

          The rules and regulations attached hereto and marked Appendix “C”, as
well as such reasonable rules and regulations as may be hereafter adopted by
Landlord for the safety, care and cleanliness of the Premises and the
preservation of good order thereon, are hereby expressly made a part hereof, and
Tenant agrees to obey all such rules and regulations. The violation of any such
rules and regulations by Tenant shall be deemed a default under this Lease by
Tenant, affording Landlord all those remedies set out in the Lease. Landlord
shall not be responsible to Tenant for the non-performance by any other tenant
or occupant of the Building or any of said rules and regulations. Landlord
agrees all rules and regulations shall be uniformly enforced.

17



--------------------------------------------------------------------------------

23.

Non Real Estate Taxes

          During the term hereof, Tenant shall pay prior to delinquency all
taxes assessed against and levied upon fixtures, furnishings, equipment and all
other personal property of Tenant contained in the Premises, and Tenant shall
cause said fixtures, furnishing, equipment and other personal property to be
assessed and billed separately from the real property of Landlord. In the event
any or all of the Tenant’s fixtures, furnishings, equipment and other personal
property shall be assessed and taxed with the Landlord’s real property, the
Tenant shall pay to Landlord its share of such taxes within ten (10) days after
delivery to Tenant by Landlord of a statement in writing setting forth the
amount of such taxes applicable to the Tenant’s property.

24.

Personal Property

          Tenant hereby conveys to the Landlord all the personal property
situated on the Premises as security for the payment of all rentals due or to
become due hereunder. Said property shall not be removed therefrom without the
consent of the Landlord, until all rent due or to become due hereunder shall
have first been paid and discharged. It is intended by the parties hereto that
this Lease constitutes a security agreement creating a security interest in and
to such property, and Landlord, upon default of Tenant in the payment of rent,
shall have all the rights of a secured party as provided in the Uniform
Commercial Code, as from time to time in effect. Tenant further agrees to
execute any financing statements required to perfect Landlord’s interest in such
property.

25.

Eminent Domain

          If the Building, or a substantial part thereof or a substantial part
of the Premises, shall be lawfully taken or condemned or conveyed in lieu
thereof, (or conveyed under threat of such taking or condemnation), for any
public or quasi-public use or purpose, the term of this Lease shall end upon and
not before the date of the taking of possession by the condemning authority and
without apportionment of the award. Tenant hereby assigns to Landlord Tenant’s
interest, if any, in such award and specifically agrees that any such award
shall be the entire property of Landlord in which Tenant shall not be entitled
to share. Tenant further waives any right to challenge the right of the
condemning authority to proceed with such taking, Current rent shall be
apportioned as of the date of such termination. If any part of the Building
other than the Premises or not constituting a substantial part of the Premises,
shall be so taken or condemned (or conveyed under threat of such taking or
condemnation), or if the grade of any street adjacent to the Building is changed
by any competent authority and such taking or change of grade makes it necessary
or desirable to substantially remodel or restore the Building, Landlord shall
have the right to cancel this Lease upon not less than ninety (90) days notice
prior to the date of cancellation designated in the notice. No money or other
consideration shall be payable by Landlord to Tenant for the right of
cancellation, and Tenant shall have no right to share in any condemnation award
or in any judgment for damages or in any proceeds of any sale made under any
threat of condemnation or taking. Tenant shall have the right to separately
pursue its own award for relocation expenses in the event of such condemnation
proceedings.

26.

Subordination

          A.           Landlord has heretofore and may hereafter from time to
time execute and deliver mortgages or trust deeds in the nature of a mortgage,
both referred to herein as “Mortgages” against the Land and Building, or any
interest therein. If requested by the mortgagee or trustee under any Mortgage,
Tenant will either (a) subordinate its interest in this Lease to said Mortgages,
and to any and all advances made thereunder and to the interest thereon, and to
all renewals, replacements, modifications and extensions thereof, or (b) make
Tenant’s interest in

18



--------------------------------------------------------------------------------

this Lease inferior thereto; and Tenant will promptly execute and deliver such
agreement or agreements as may be reasonably required by such mortgage or
trustee under any Mortgage, provided however that any such subordination shall
provide that so long as Tenant is not in default hereunder, its tenancy shall
not be disturbed.

          B.          It is further agreed that (i) if any Mortgage shall be
foreclosed (a) the liability of the mortgagee or trustee thereunder or purchaser
at such foreclosure sale or the liability of a subsequent owner designated as
Landlord under this Lease shall exist only so long as such trustee, mortgagee,
purchaser or owner is the owner of the Building and such liability shall not
continue or survive after further transfer of ownership; and (b) upon request of
the mortgagee or trustee, Tenant will attorn, as Tenant under this Lease, to the
purchaser at any foreclosure sale under any Mortgage, and Tenant will execute
such instruments as may be necessary or appropriate to evidence such attornment;
and (ii) this Lease may not be modified or amended so as to reduce the rent or
shorten the term provided hereunder, or so as to adversely affect in any other
respect to any material extent the rights of the Landlord, nor shall this Lease
be canceled or surrendered without the prior written consent, in each instance
of the mortgagee or trustee under any Mortgage.   It is understood that Tenant’s
tenancy shall not be disturbed so long as Tenant is not in default under this
Lease.

          C.          No mortgagee and no person acquiring title to the premises
by reason of foreclosure of any Mortgage or by conveyance in lieu of foreclosure
shall have any obligation or liability to Tenant on account of any security
deposit unless such mortgagee or title holder shall receive such security
deposit in cash.

27.

Waiver

          The waiver of Landlord of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of such term,
covenant or condition or any subsequent breach of the same or any other term,
covenant, or condition herein contained. The acceptance of rent hereunder shall
not be construed to be a waiver of any breach by Tenant of any term, covenant or
condition of this Lease. It is understood and agreed that the remedies herein
given to Landlord shall be cumulative, and the exercise of any one remedy by
Landlord shall not be to the exclusion of any other remedy. It is also agreed
that after the service of notice or the commencement of a suit or judgment for
possession of the Premises, Landlord may collect and receive any monies due, and
the payment of said monies shall not waive or affect said notice, suit or
judgment.

28.

Inability To Perform

          This Lease and the obligation of Tenant to pay rent hereunder and
perform all of the other covenants and agreements hereunder on part of Tenant to
be performed shall not be affected, impaired or excused, nor shall Landlord at
any time be deemed to be in default hereunder because Landlord is unable to
fulfill any of its obligations under this Lease or to supply or is delayed in
supplying any service expressly or by implication to be supplied or is unable to
make, or is delayed in making any Tenant improvement, repair, additions,
alterations, or decorations or is unable to supply or is delayed in supplying
any equipment or fixtures if Landlord is prevented or delayed from so doing by
reason of strike or labor troubles or any outside cause whatsoever beyond the
reasonable control of Landlord, including but not limited to riots and civil
disturbances, acts of terrorism, or energy shortages or governmental preemption
in connection with a national emergency or by reason of any rule, order, or
regulation of any department or subdivision thereof of any government agency or
by reason of the conditions of supply and demand which have been or are affected
by war or other emergency.

19



--------------------------------------------------------------------------------

29.

Subrogation

          The parties hereto agree to use good faith efforts to have any and all
fire, extended coverage or any and all material damage insurance which may be
carried endorsed with a subrogation clause substantially as follows: “This
insurance shall not be invalidated should the insured waive in writing prior to
a loss any or all right of recovery against any party for loss occurring to the
property described herein”; and each party hereto waives all claims for recovery
from the other party for any loss or damage (whether or not such loss or damage
is caused by negligence of the other party and notwithstanding any provision or
provisions contained in this Lease to the contrary) to any of its property
insured under valid and collectible insurance policies to the extent of any
recovery collectible under such insurance, subject to the limitation that this
waiver shall apply only when it is permitted by the applicable policy of
insurance.

30.

Sale by Landlord

          In the event of a sale or conveyance by Landlord of the Building
containing the Premises, the same shall operate to release Landlord from any
future liability upon any of the covenants or conditions, expressed or implied,
herein contained in favor of Tenant, and in such event Tenant agrees to look
solely to the responsibility of the successor in interest of Landlord in and to
this Lease. If any security deposit has been made by Tenant hereunder, Landlord
shall transfer such security deposit to such successor in interest of Landlord
and thereupon Landlord shall be released from any further obligations hereunder.
This Lease shall not be affected by any such sale, and the Tenant agrees to
attorn to the purchaser or assignee.

31.

Rights of Landlord To Perform

          All covenants and agreements to be performed by Tenant under any of
the terms of this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any abatement of rent. If Tenant shall fail to pay any sum
of money, other than rent, required to be paid it hereunder, or shall fail to
perform any other act on its part to be performed hereunder, and such failure
shall continue for ten (10) days after notice thereof by Landlord, Landlord may,
but shall not be obligated so to do, and without waiving or release Tenant from
any obligations of Tenant, make any such payment or perform any such other act
on Tenant’s part to be made or performed as in this Lease provided. All sums so
paid by Landlord and all necessary incidental costs together with interest
thereon at the rate heretofore set forth with respect to late payments of rent,
computed from the date of such payment by Landlord shall be payable to Landlord
on demand and the Landlord shall have (in addition to any other right or remedy
of Landlord) the same rights and remedies in the event of the non-payment
thereof by Tenant as in the case of default by Tenant in the payment of rent.

32.

Attorneys’ Fees

          In the event of any litigation between Tenant and Landlord to enforce
any provision of this Lease, or any right of either party hereto, the
unsuccessful party of such litigation, shall pay to the prevailing party all
costs and expenses, including reasonable attorneys’ fees, incurred therein.
Moreover, if either party, without fault is made a party to any litigation
instituted by or against the other party, the other party shall indemnify such
party without fault against and save it harmless from all costs and expenses,
including reasonable attorneys’ fees incurred by it in connection therewith.

20



--------------------------------------------------------------------------------

33.

Estoppel Certificate

          Either party shall at any time and from time to time upon not less
than ten (10) days’ prior written notice from the other execute, acknowledge and
deliver to the requesting party a statement in writing certifying that this
Lease is unmodified and in full force and effect (or if modified, stating the
nature of the modification and certifying that this Lease, as so modified, is in
full force and effect) and the dates to which the rental and other charges are
paid and acknowledging that there are not, to such certifying party’s knowledge,
any uncured defaults on the part of the other party hereunder or specifying such
defaults if any are claimed, as well as any other reasonable information
requested by Landlord. In the case of a statement made by Tenant, it is
expressly understood and agreed that any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the real
property of which the Premises are a part. Tenant’s failure to deliver such
statement within such time shall be conclusive upon Tenant that this Lease is in
full force and effect, without modification except as may be represented by
Landlord, that there are no uncured defaults in Landlord’s performance and that
not more than two (2) months’ rental has been paid in advance.

34.

Preparation

          Landlord agrees to cause the Premises to be completed in accordance
with the plans, specification and agreements approved by both parties on the
terms, conditions, and provision as provided in the plans attached hereto in
Appendix “D” which is attached hereto and made a part of this Lease.

35.

Notice

          Any notice from Landlord to Tenant or from Tenant to Landlord may be
served personally, by mail, by overnight delivery, by affixing a copy on any
door leading into the Premises or by facsimile transmission.  If served by mail,
notice shall be deemed served on the second day after mailing by registered or
certified mail, addressed to Tenant at the Premises or to Landlord at the place
from time to time established for the payment of rent and a copy thereof shall
until further notice, be served personally or by registered or certified mail to
Landlord at the address shown for service of notice in the Lease Schedule. In
the event of a release or threatened release of pollutants or contaminants to
the environment resulting from Tenant’s activities at the site or in the event
any claim, demand, action or notice is made against the Tenant regarding
Tenant’s failure or alleged failure to comply with any local, state and federal
environmental rules, regulations, statutes and laws, the Tenant shall
immediately notify the Landlord in writing and shall give to Landlord copies of
any written claims, demands or actions, or notices so made.

36.

Deposit

          Tenant will deposit with Landlord the amount set forth as the Security
Deposit in the Lease Schedule as security for the full and faithful performance
of every provision of this Lease to be performed by Tenant. If Tenant defaults
with respect to any provision of this Lease, including but not limited to the
provisions relating to the payment of rent, Landlord may use, apply or retain
all or any part of this Security Deposit for the payment of any rent and any
other sum in default, or for the payment of any other amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default. If any portion of said deposit is to be used or
applied, Tenant shall within ten (10) days after written demand therefor

21



--------------------------------------------------------------------------------

deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount and Tenant’s failure to do so shall be a material
breach of this Lease. Landlord shall not be required to keep this Security
Deposit separate from its general funds and Tenant shall not be entitled to
interest on such deposit. If Tenant shall fully and faithfully perform every
provision of this Lease to be performed by it, the Security Deposit or any
balance thereof shall be returned to Tenant (or at Landlord’s option to the last
assignee of Tenant’s interest hereunder) at the expiration of the lease term and
upon Tenant’s vacation of the Premises.

37.

Rights Reserved

          Landlord reserves the following rights, exercisable without notice and
without liability to Tenant for damage or injury to property, person or business
and without effecting an eviction, constructive or actual or disturbance of
Tenant’s use of possession or giving rise to any claim for set-off or abatement
of rent:

          (a)          To change the Building’s name or street address;

          (b)          To install, affix and maintain any and all signs on the
interior or exterior of the Building;

          (c)          To designate and approve, prior to installation, all
types of window shades, blinds, drapes, awnings, window ventilators and other
similar equipment, and to control all interior or exterior lighting of the
Building;

          (d)          To designate, restrict and control all sources from which
Tenant may obtain sign painting and lettering, food and beverages or other
services on the Premises, and in general to designate, limit, restrict and
control any service in or to the Building and its Tenant, provided such services
as are designated by Landlord are reasonably competitive as to the rates charged
thereby, and further provided that such designation, restrictions, or controls
do not prohibit Tenant’s operations in accordance with the terms of this Lease.
No vending or dispensing machines of any kind shall be placed in or about the
Premises without the prior written consent of Landlord, which consent shall not
be unreasonably withheld. Notwithstanding the foregoing, it is understood that
Tenant shall have the right to operate beverage machines, microwave ovens, and
refrigerators for the convenience of its employees and invitees;

          (e)          To retain at all times, and to use in appropriate
instances, keys and/or keycards, to all doors within and into the Premises. No
locks or bolts shall be altered, changed or added without the prior written
consent of Landlord;

          (f)          To decorate or to make repairs, alterations, additions or
improvements, whether structural or otherwise, in and about the Building, or any
part thereof, and for such purpose to enter upon the Premises, and during the
continuance of said work to temporarily close doors, entryways, and public
spaces in the Building and to interrupt or temporarily suspend Building services
and facilities, provided that Tenant is not prevented from access to the
Premises;

          (g)          To prescribe the location and style of the suite number
and identification sign or lettering for the Premises occupied by Tenant;

          (h)          To enter the Premises at reasonable hours for reasonable
purposes upon reasonable notice except in cases of emergency, including
inspection and supplying janitorial or any other service or other service to be
provided to Tenant hereunder;

          (i)          To require all persons entering or leaving the Building
during such hours as Landlord may from time to time reasonably determine to
identify themselves to watchmen by designation or otherwise, and to establish
their right to enter or leave in accordance with the provisions of the Lease.
Landlord shall not be liable except for the willful or negligent act or omission
of Landlord in damages for any error with respect to admission to or eviction or
exclusion from the Building of any person. In case of fire, invasion,
insurrection, mob, riot, civil disorder, public excitement or other commotion,
or threat thereof, Landlord reserves the right to limit or prevent access to the
Building during the continuance of the same or otherwise take such action or
preventive measures deemed necessary by Landlord for the safety of the Tenants
or other occupants of the Building or the protection of the Building and the
property in

22



--------------------------------------------------------------------------------

the Building. Tenant agrees to cooperate in any reasonable safety program
developed by Landlord;

          (j)          To control and prevent access to common areas and other
non-general public areas including any loading docks, service elevators, or
roof;

          (k)          To have and retain a paramount title to the Premises free
and clear of any act of Tenant;

          (I)          To grant to anyone the exclusive right to conduct any
business or render any services in the Building, which do not interfere with
Tenant’s use of the Premises;

          (m)          To approve the weight, size and location of safes and
other heavy equipment and articles in and about the Premises and the Building,
and to require all such items and furniture to be moved into and out of the
Building and the Premises only at such times and in such manner as Landlord
shall direct in writing. Movements of Tenant’s property into or out of the
Building and within the Building are entirely at the risk and responsibility of
Tenant and Landlord reserves the right to require permits before allowing any
such property to be moved into or out of the building.

38.

Substitution of Space

          At any time hereafter, Landlord may substitute for the Premises other
premises (herein referred to as “The New Premises”) provided:

          (a)          The New Premises shall be substantially similar to the
Premises in area and use for Tenant’s purposes and shall be located in the Oak
Creek Center, and if Tenant is already in occupancy of the Premises, then in
addition;

          (b)          Landlord shall pay the expense of Tenant for moving from
the Premises to The New Premises and for improving The New Premises so they are
substantially similar to the Premises;

          (c)          Such move shall be made during evenings, weekends, or
otherwise so as to incur the least inconvenience to Tenant; and

          (d)           Landlord shall first give Tenant at least thirty (30)
days’ notice before making such change. If Landlord shall exercise his right
hereunder, The New Premises shall thereafter be deemed, for purposes of this
Lease, as the Premises.

39.

Real Estate Broker

          Tenant represents that Tenant has dealt directly with and only with
the brokers set forth in the Lease Schedule as brokers in connection with this
Lease and agrees to indemnify and hold Landlord harmless from all claims or
demands of any other broker or brokers for any commission alleged to be due such
broker or brokers in connection with its participating in the negotiation with
Tenant of this Lease.

40.

Miscellaneous Provisions

          A.          Time is of the essence of this Lease and each and all of
its provisions.

          B.          Submission of this instrument for examination or signature
by Tenant does not constitute a reservation or offer or option for lease, and it
is not effective as a lease or otherwise so as to incur the least inconvenience
to Tenant.   Tenant acknowledges and agrees with Landlord that, except as may be
specifically set forth elsewhere in this Lease, neither Landlord,

23



--------------------------------------------------------------------------------

nor any employee of Landlord, nor other party claiming to act on Landlord’s
behalf, has made any representations, warranties, estimations, or promises of
any kind or nature whatsoever relating to the physical condition of the Building
in which the Premises are located, or the land under the Building, including by
way of example only, the fitness of the Premises for Tenant’s intended use or
the actual dimensions of the Premises or Building; and

          C.          The invalidity or unenforceability of any provision hereof
shall not affect or impair any other provisions.

          D.          This Lease shall be governed by and construed pursuant to
the laws of the Jurisdiction on which the property is located.

          E.          Should any mortgage require a modification of this Lease,
which modifications will not bring about any increased cost or expense to Tenant
or in any other way substantially change the rights and obligations of Tenant
hereunder, then and in such event, Tenant agrees not to unreasonably withhold or
delay its consent to such modification.

          F.          Tenant agrees to provide to Landlord, upon request, a
current financial statement of Tenant certified by an authorized representative
of Tenant to be true and correct, and further agrees to provide any other
financial information reasonably requested by Landlord.

          G.          All rights and remedies of Landlord under this Lease, or
that may be provided by law, may be exercised by Landlord in its own name
individually, or in its name by its Management Agent, and all legal proceedings
for the enforcement of any such rights or remedies, including distress for rent,
forcible detainer, and any other legal or equitable proceedings, may be
commenced and prosecuted to final judgment and execution by Landlord in its own
name individually or in its name or by its agent. Tenant conclusively agrees
that Landlord has full power and authority to execute this Lease and to make and
perform the agreements herein contained and Tenant expressly stipulates that any
rights or remedies available to Landlord either by the provision of this Lease
or otherwise may be enforced by Landlord in its own name individually or in its
name by agent or principal.

          H.          All of the covenants and conditions of this Lease shall
survive termination of the Lease.

          I.          The marginal headings and titles to the paragraphs of this
Lease are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part hereof.

          J.          Any and all Exhibits or Appendices attached hereto are
expressly made a part of this Lease.

          K.          Upon termination of the Lease or upon Tenant’s abandonment
of the leasehold, the Tenant shall, at its sole expense, remove any equipment
which may cause contamination of the property, and shall clean up any existing
contamination in compliance with all applicable local, state and federal
environmental rules, regulations, statutes and laws or in accordance with orders
of any governmental regulatory authority.

          L.          This is a commercial lease and has been entered into by
both parties in reliance upon the economic and legal bargains contained herein,
and both parties agree and represent each to the other that they have had the
opportunity to obtain counsel of their own choice to represent them in the
negotiation and execution of this Lease, whether or not either or both have
elected to avail themselves of such opportunity. This Lease shall be interpreted
and construed in a fair and impartial manner without regard to such factors as
the party which prepared the instrument, the relative bargaining powers of the
parties or the domicile of any party.

          M.          WAIVER OF RIGHT TO TRIAL BY JURY. Landlord and Tenant
hereby waive any right to a trial by jury in any action or proceeding based
upon, or related to, the subject matter of this Lease. This waiver is knowingly,
intentionally, and voluntarily made by each of parties hereto and each party
acknowledges to the other that neither the other party nor any person acting on
its respective behalf has made any representations to induce this waiver of
trial by jury or in any way to modify or nullify its effect. The parties
acknowledge that they have read and understand the meaning and ramifications of
this waiver provision and have elected same of their own free will.

24



--------------------------------------------------------------------------------

          N.           Landlord hereby covenants that so long as Tenant is not
in default under the terms and provisions of this Lease, Tenant shall be
entitled to quiet enjoyment of the Premises.

          O.           This Lease does not grant any rights to light or air over
or about the real property of Landlord. Except to the extent specifically
otherwise herein provided, Landlord specifically excepts and reserves to itself
the use of any roofs, the exterior portions of the Building, all rights to and
the land and improvements below the improved floor level of the Building, to the
improvements and air rights above the Building and to the improvements and air
rights located outside the demising walls of the Building and to such areas
within the Building required for installation of utility lines and other
installations required to serve any occupants of the Building and to maintain
and repair same, and no rights with respect thereto are conferred upon Tenant,
unless otherwise specifically provided herein.

41.

Tenant-Corporation or Partnership

          In case Tenant is a corporation, Tenant represents and warrants that
this Lease has been duly authorized, executed and delivered by and on behalf of
the Tenant and constitutes the valid and binding agreement of the Tenant in
accordance with the terms hereof. In case Tenant is a partnership, Tenant
represents and warrants that all of the persons who are general or managing
partners in said partnership have executed this Lease on behalf of Tenant, or
that this Lease has been executed and delivered pursuant to and in conformity
with a valid and effective authorization therefor by all of the general or
managing partners of such partnership, and is and constitutes the valid and
binding agreement of the partnership and each and every partner therein in
accordance with its terms, Also, it is agreed that each and every present and
future partner in Tenant shall be and remain at all times jointly and severally
liable hereunder and that the death, resignation or withdrawal of any partner
shall not release the liability of such partner under the terms of this Lease
unless and until the Landlord shall have consented in writing to such release.
In case Tenant is a limited liability company, Tenant represents and warrants
that this Lease has been duly authorized, executed, and delivered by and on
behalf of the Tenant and constitutes a valid and binding agreement of the Tenant
in accordance with the terms hereof.

42.

Successors and Assigns

          The covenants and conditions herein contained shall apply to and bind
the respective heirs, successors, Executors, administrators, and assigns of the
parties hereto. The terms “Landlord” and “Tenant” shall include the successors
and assigns of either such party, whether immediate or remote.

43.

Option to Renew

          So long as Tenant is not in default, Landlord hereby grants and gives
to Tenant one (1) three (3) year option to extend the term of this Lease, as
hereby renewed, upon the same terms and conditions except that the Monthly Base
Rent shall be the then prevailing fair market rent including concessions. Tenant
shall exercise said option no later than twelve (12) months prior to the
expiration of the then current term. Said notice of exercise shall be in writing
and sent certified mail, return receipt requested. Failure to so exercise said
renewal in the time manner as herein provided shall render same null and void
and of no further force or effect.

25



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Landlord and Tenant have executed this Lease
the day and year first above written.

 

Landlord:

 

 

 

 

 

 

 

 

SMII OAK CREEK/LP, L.P., a Delaware limited partnership

 

 

 

 

 

BY: KOLL BREN SCHREIBER REALTY ADVISORS, INC., acting as Owners Representative

 

 

 

 

 

BY:

/s/ JOHN P. EHLI

 

 

 

--------------------------------------------------------------------------------

 

 

 

John P. Ehli

 

 

Its:

Vice President

 

Tenant:

 

 

 

 

 

 

 

 

CRESCENT MORTGAGE

 

 

 

 

 

BY:

/s/ JOHN J. CAPPELLO

 

 

 

--------------------------------------------------------------------------------

 

 

 

John J. Cappello

 

 

Its:

Senior Vice President

26



--------------------------------------------------------------------------------

APPENDIX “A”

[GRAPHIC APPEARS HERE]

27



--------------------------------------------------------------------------------

APPENDIX “B”

FACILITY ALTERATION PROCEDURE

To follow is the approved procedure, which is acceptable in the event that you,
as Tenant, should desire to alter the Premises, which you occupy. All of the
below steps must be completed before any alterations are performed.

1.

A letter requesting approval and describing the proposed alteration to the
Premises must be sent to Landlord. This letter must be signed by the original
signatory of the lease document or another authorized representative of Tenant
and it must be received by Landlord prior to the commencement of any work.

 

 

2.

Copies of all sketches or drawings of the proposed alteration(s) must be
submitted to Alter Asset Management, L.L.C. (“AAM”) for approval by the
Landlord. Landlord’s approval of the plans, specifications and working drawings
for Tenant’s alteration shall create no responsibility or liability on the part
of Landlord for their completeness, design sufficiency, or compliance with laws,
and/or rules and regulations of governmental agencies or authorities.

 

 

3.

It is the sole responsibility of the Tenant to contact local authorities, secure
any necessary permits and to comply with any and all applicable codes and
ordinances. Evidence of this shall be by copy of any building permit(s) or a
letter from local authorities indicating that same is waived or not necessary.

 

 

4.

Insurance: All contractors and all subcontractor of any tier shall deliver to
AAM prior to commencement of any work, a Certificate of Insurance and the
certificate must name the following as Additional Insureds with respect to
commercial general liability insurance coverage:

 

 

 

 

SMII OAK CREEK/LP, L.P., a Delaware limited partnership (Owner) and Koll Bren
Schreiber Realty Advisors, Inc., as Owners Representative, it’s agents and
beneficiaries thereunder, and Alter Asset Management, L.L.C., as managing agent,
all as their interests may appear, are additional insureds.

 

 

 

5.

The Tenant hereby holds the Landlord, it’s agents, beneficiaries, and AAM, each
of them individually and severally harmless from any and all liability resulting
from work being performed.

 

 

6.

No reasonable request for a facility alteration will be denied providing the
structure itself is not altered or endangered, the buildings systems are not
affected, the roof is not penetrated, and the procedure as outlined herein is
fully and completely followed carefully. However, the decision to approve or
deny any alteration lies solely at the discretion of Landlord. If a roof
penetration is required by Tenant, Tenant must use the Landlord’s roof
contractor to complete the work at Tenant’s sole cost.

 

 

7.

Upon receipt of complete sets of those items numbered one (1) through five (5)
above, Tenant will be provided with a written response from AAM as to whether
Tenant may proceed with the alteration requested.

 

 

8.

Proceeding with any alteration to your Premises without complete compliance with
all of the foregoing is in direct violation of your Lease, and could result in
litigation.

 

 

9.

AAM must be notified in writing upon completion of any approved alteration.

 

 

10.

A copy of a Contractor’s Sworn Statement must be submitted to AAM prior to the
start of any work. Upon completion of the work, final waivers of lien from each
subcontractor in accordance with the Contractor’s Sworn Statement, including any
change orders executed during the course of the work, must be submitted to AAM.
Landlord reserves the right to require Tenant to post a deposit in an amount
determined by Landlord prior to the start of any work hereunder.

28



--------------------------------------------------------------------------------

11.

It shall be at the sole option of the Landlord to require that any alteration
become a part of the Premises, or be restored to its original condition at such
time that Tenant has surrendered Premises. If required, said restoration shall
be at the sole expense of the Tenant.

 

 

12.

Landlord reserves the right to charge Tenant a fee for services to review plans
and specifications, to review work as it progresses, to evaluate that work in
place is consistent with plans, and to prepare a final inspection and punchlist.
The amount of the fee shall be the greater of two percent (2%) of the cost of
the work or at least $136.00 per hour, or such other reasonable rate as may be
established from time to time by Landlord. Such fee shall be established prior
to commencement of the work.

 

 

13.

It is Tenant’s responsibility to furnish to Landlord a Certificate of Occupancy
and/or evidence of passing a final inspection by the building department of the
municipality where the Premises are located.

 

 

14.

To the extent that the Lease provides for reimbursement to Tenant for any
portion of the cost of any work or improvements made by Tenant, Landlord shall
make such payments to Tenant in accordance with the terms of the Lease upon
Tenant’s full compliance with the provisions of this Facility Alteration
Procedure.

 

 

Landlord:

 

 

 

 

 

 

SMII OAK CREEK/LP, L.P., a Delaware limited partnership

 

 

 

 

 

BY: KOLL BREN SCHREIBER REALTY ADVISORS, INC., acting
as Owner’s Representative

 

 

 

 

 

BY:

/s/ JOHN P. EHLI

 

 

 

--------------------------------------------------------------------------------

 

 

 

John P. Ehli

 

 

Its:

Vice President

 

 

 

 

 

 

 

 

 

 

CRESCENT MORTGAGE

 

 

 

 

 

BY:

/s/ JOHN J. CAPPELLO

 

 

 

--------------------------------------------------------------------------------

 

 

 

John J. Cappello

 

 

Its:

Senior Vice President

 

 

 

 

29



--------------------------------------------------------------------------------

APPENDIX “C”

RULES AND REGULATIONS ATTACHED TO
AND MADE PART OF THIS LEASE

          1.          Tenant shall not place anything or allow anything to be
placed near the glass of any window, door, partition or wall, which may in
Landlord’s judgment appear unsightly from outside the premises or the Building.
Landlord shall furnish and install building standard window blinds at all
exterior windows.

          2.          The sidewalks, passages, exits, loading docks and
entrances shall not be obstructed by Tenant or used by Tenant for any purpose
other than for ingress to and egress from the Premises. The passages, exits,
entrances and roof are not for the use of the general public and the Landlord
shall in all cases retain the right to control and prevent access thereto by all
persons whose presence in the judgment of Landlord, reasonably exercised, shall
be prejudicial to the safety, character, reputation and interests of the
Building. Neither Tenant nor any employees or invitees of any Tenant shall go
upon the roof of the building.

          3.          The toilet rooms, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein and to the extent caused by Tenant or its employees or invitees, the
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by Tenant.

          4.          Tenant shall not cause any unnecessary janitorial labor or
services by reason of Tenant’s carelessness or indifference in the preservation
of good order and cleanliness.

          5.          No cooking other than microwave warming shall be done or
permitted by Tenant on the Premises, nor shall the Premises be used for lodging.

          6.          Tenant shall not bring upon, use or keep in the Premises
or the Building any kerosene gasoline or inflammable or combustible fluid or
material, or use any method of heating or air conditioning other than that
supplied by Landlord.

          7.          Landlord shall have sole power to direct electricians as
to where and how telephone and other wires are to be introduced.  No boring or
cutting for wires will be allowed without the consent of Landlord. The location
of telephone, call boxes and other office equipment affixed to the Premises
shall be subject to the approval of Landlord.

          8.          Upon the termination of the tenancy, Tenant shall deliver
to the Landlord all keys or electronic key cards and passes for offices, rooms,
parking lot and toilet rooms which shall have been furnished Tenant.  In the
event of loss of any keys or electronic key cards so furnished, Tenant shall pay
the Landlord therefor. Tenant shall not make or cause to be made any such keys
or electronic key cards and shall order all such keys or electronic key cards
solely from Landlord and shall pay Landlord for any additional such keys or
electronic key cards over and above the keys furnished by Landlord at occupancy.

          9.          Tenant shall not install linoleum, tile, carpet or other
floor coverings so that the same shall be affixed to the floor of the Premises
in any manner except as approved by the Landlord.

          10.        Tenant shall cause all doors to the Premises to be closed
and securely locked before leaving the Building at the end of the day.

          11.        Without the prior written consent of Landlord not to be
unreasonably withheld or delayed, Tenant shall not use the name of the Building
or any picture of the Building in connection with or in promoting or advertising
the business of Tenant except Tenant may use the address of the Building as the
address of its business.

          12.        Tenant shall refrain from attempting to adjust any heat or
air conditioning controls other than room or system thermostats installed within
the Premises for Tenant’s use.

30



--------------------------------------------------------------------------------

          13.        Tenant assumes full responsibility for protecting the
Premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to Premises closed and secured.

          14.        Peddlers, solicitors and beggars shall be reported to the
office of the Building or as Landlord otherwise requests.

          15.        Tenant shall not advertise the business, profession or
activities of Tenant conducted in the Building in any manner which, violates the
letter or spirit of any code of ethics adopted by any recognized association or
organization pertaining to such business, profession or activities.

          16.        Tenant shall allow no animals or pets other than guide dogs
for disabled persons to be brought or to remain in the Building or any part
thereof.

          17.        Tenant acknowledges that Building security problems may
occur which may require the employment of extreme security measures in the
day-to-day operation of the Building. Accordingly:

                       (a)           Landlord may at any time, or from time to
time, or for regularly scheduled time periods, as deemed advisable by Landlord
and/or its agents, in their sole discretion, require that persons entering or
leaving the Building identify themselves to watchmen or other employees
designated by Landlord by registration, identification or otherwise.

                       (b)          Landlord may at any time, or from time to
time or for regularly scheduled time periods, as deemed advisable by Landlord
and/or its agents, in their sole discretion, employ such other security measures
as but not limited to the search of all persons, parcels, packages, etc.,
entering and leaving the Building, the evacuation of the Building and the denial
of access of any person to the Building.

                       (c)          Tenant hereby assents to the exercise of the
above discretion of Landlord and its agents, whether done acting under
reasonable belief of cause or for drills, regardless of whether or not such
action shall in fact be warranted and regardless of whether any such action is
applied uniformly or as aimed at specific persons whose conduct is deemed
suspicious.

                       (d)          The exercise of such security measures and
the resulting interruption of service and cessation or loss of Tenant’s
business, if any, shall never be deemed an eviction or disturbance of Tenant’s
use and possession of the Premises, or any part thereof, or render Landlord
liable to Tenant for damages or relieve Tenant from Tenant’s obligations under
this Lease.

                       (e)          Tenant agrees that it and its employees will
cooperate fully with Building employees in the implementation of any and all
security procedures.

          18.        In the event carpeting is furnished by Landlord, Tenant
will be fully responsible for and upon Landlord’s request will pay for any
damage to carpeting caused by lack of protective mats under desk chairs or
equipment or any other abnormal puncture and wearing of carpet.

          19.        Tenant shall comply with all applicable laws, ordinances,
governmental orders or regulations and applicable orders or directions from any
public office or body having Jurisdiction, with respect to the Premises and the
use or occupancy thereof. Tenant shall not make or permit any use of the
Premises which directly or indirectly is forbidden by law, ordinances,
governmental regulations or order or direction of applicable public authority,
or which may be dangerous to person or property.

          20.        Tenant shall not use or permit to be brought into the
Premises or the Building any flammable oils or fluids, or any explosive or other
articles deemed hazardous to persons or property, or do or permit to be done any
act or thing which will invalidate or which if brought in would be in conflict
with any insurance policy covering the Building or its operation, or the
Premises, or any part of either, and will not do or permit to be done anything
in or upon the Premises, or bring or keep anything therein, which shall not
comply with all rules, orders, regulations or requirements of any organization,
bureau, department or body having Jurisdiction with respect thereto (and Tenant
shall at all times comply with all such rules, orders, regulations or 
requirements),   or which  shall   increase  the  rate  of  insurance  on  the 
Building,   its appurtenances, contents or operation. The foregoing prohibitions
shall include but not be limited

31



--------------------------------------------------------------------------------

to the discharge of any toxic wastes, or other hazardous materials in violation
of any law, ordinance, statute, rule or insurance regulation.

          21.        If Tenant desires signal, communication, alarm or other
utility or similar service connections installed or changed, Tenant shall not
install or change the same without the approval of Landlord and then only under
direction of Landlord and at Tenant’s expense. Tenant shall not install in the
Premises any equipment which requires a substantial amount of electrical current
without the advance written consent of the Landlord and Tenant shall ascertain
from the Landlord the maximum amount of load or demand for or use of electrical
current which can safely be permitted in the Premises, taking into account the
capacity of the electric wiring in the Building and the Premises and the needs
of other Tenants of the Building, and shall not in any event connect a greater
load than such safe capacity.

          22.        Service requirements of Tenant will be attended to only
upon application to Management Agent of the Building. Employees of Landlord
shall not perform any work or do anything outside of their regular duties unless
under special instruction from Landlord.

          23.        Landlord reserves the right to exclude or expel from the
Building any person who, in the judgment of Landlord is intoxicated or under the
influence of liquor or drugs or who shall in any manner do any act in violation
of any of the rules and regulations of the building.

          24.        No vending machines of any description shall be installed,
maintained or operated in the Premises without the written consent of Landlord.

          25.        Tenant shall not (i) install or operate any internal
combustion engine, boiler, machinery, refrigerating, heating or air-conditioning
apparatus in or about the Premises, (ii) carry on any mechanical business in or
about the Premises without the written permission of Landlord, (iii) exhibit,
sell or offer for sale, use, rent or exchange in the Premises or Building any
article, thing or service except those ordinarily embraced within the permitted
use of the Premises specified in this Lease, (iv) use the Premises for housing,
lodging or sleeping purposes, (v) permit preparation or warming of food in the
Premises or permit food to be brought into the Premises for consumption therein
(warming of coffee and individual lunches of employees and invitees excepted)
except by express permission of Landlord, (vi) place any radio, television
antennae, or microwave dish on the roof or on or in any part of the inside or
outside of the Building other than the inside of the Premises, (vii) operate or
permit to be operated any musical or sound producing instrument or device inside
or outside the Premises which may be heard outside the Premises, (viii) use any
illumination or power for the operation of any equipment or device other than
electricity, (ix) operate any electrical device from which may emanate
electrical waves which may interfere with or impair radio or television
broadcasting or reception from or in the Building or elsewhere, (x) bring or
permit to be in the Building any bicycle or other vehicle, or dog (except in the
company of a disabled person) or other animal or bird, (xi) make or permit any
objectionable noise or odor to emanate from the Premises, (xii) disturb, solicit
or canvas any occupant of the Building, (xiii) do anything in or about the
Premises tending to create or maintain a nuisance or do any act tending to
injure the reputation of the Building, or (xiv) throw or permit to be thrown or
dropped any article from any window or other opening in the Building.

          26.        From time to time Landlord reserves the right to amend and
modify these rules and regulations.

32



--------------------------------------------------------------------------------

APPENDIX “D”

          Landlord and Tenant agree as follows:

          1.           Tenant agrees to devote such time in consultation with
Landlord and Landlord’s architect (the “Architect”) and whomever else Landlord
shall designate and to furnish such information relative to the Premises, all as
Landlord may deem necessary to enable Landlord to complete prior to the
Commencement Date the Premises in accordance with Tenant’s requirements as shown
in the plans attached to the within Appendix “D” and made a part hereof (“The
Work”).

          2.           All work to be done in the Premises, including without
limitation, The Work, shall be subject to approval of Landlord and no work shall
be undertaken in the Premises until such approval is given in writing.

          3.           Except as hereinafter set forth, Landlord has no
obligation to perform or pay for any work to the Premises other than The
Work.  If Tenant wishes other work (“Additional Work”) to the Premises in
addition to The Work, Tenant shall deliver to Landlord for its approval final
plans and specifications for the Additional Work.  Such plans (including any
required changes to Landlord’s Plan) for the Additional Work shall be prepared
at Tenant’s cost and expense. Provided Tenant approved the cost thereof,
Landlord agrees to cause the Additional Work to be constructed by Landlord’s
contractors which construction shall be at Tenant’s cost and expense. Landlord
shall furnish Tenant with written estimates of the cost of the Additional Work
within fifteen (15) days after receipt by Landlord of the plans for the
Additional Work.  If Tenant shall fail to approve in writing such estimates
within seven (7) days from receipt thereof, Tenant shall be deemed to have
abandoned its request for Additional Work, and Landlord shall not be authorized
to proceed with such Additional Work. If Tenant approves in writing such
estimates in the form supplied by Landlord, Tenant shall pay Landlord the cost
of such Additional Work together with twenty (20%) percent of such cost for
Landlord’s overhead and supervision all as and when billed therefor (whether in
one or more installments are required by Landlord).  The sums due hereunder
shall be deemed to be rent and treated as such in accordance with the terms and
provisions of this Lease. If Tenant does not authorize Landlord to do the
Additional Work, the improvement to the Premises shall be limited to The Work.

          4.           Notwithstanding the date provided in the Lease for
commencement of the term thereof, Tenant’s obligation to pay rent thereunder
shall not commence until Landlord shall have substantially completed all The
Work and, if agreed to be performed by Landlord, the Additional Work; provided,
however, if Landlord shall be delayed in substantially completing the Premises
as a result of

                        (a)           Tenant’s failure to furnish the Plans or
the plans for the Additional Work as required hereby, or

                        (b)           Tenant’s failure to approve cost estimates
for Additional Work within the time specified in paragraph 3 hereof, or

                        (c)           Tenant’s request for materials, finishes
or installations other than required by The Work, or

                        (d)           Tenant’s changes in The Work or the Plans
or the plans for Additional Work (notwithstanding Landlord’s approval of any
such changes), or

                        (e)           Any other act or omission by Tenant or its
agents, the commencement of the term of the Lease and the payment of rent
thereunder shall not be affected or deferred on account of such delay.

          5.           Landlord, at Landlord’s discretion, may permit Tenant and
Tenant’s agents to enter the Premises prior to the date specified as the
commencement of the term of the Lease in order that Tenant may make the Premises
ready for Tenant’s use and occupancy, provided that Tenant has delivered to
Landlord satisfactory evidence of insurance. If Landlord permits such entry
prior to the commencement of the term, such permission shall constitute a
license only and not a lease and such license shall be conditioned upon Tenant
working in harmony and not interfering with Landlord and Landlord’s agents,
contractors, workmen, mechanics and suppliers

33



--------------------------------------------------------------------------------

in doing The Work or Additional Work, if any, or Landlord’s work in the Building
or with other Tenants and occupants of the Building. Landlord shall have the
right to withdraw such license for any reason upon twenty-four (24) hours’
written notice to Tenant. Tenant agrees that Landlord shall not be liable in any
way for any injury, loss or damage which may occur to any Tenant’s preparations
of the Premises or to properties placed therein prior to the commencement of the
term of the Lease, the same being at Tenant’s sole risk.

          6.           The provisions of this Work Letter Agreement supplement
are specifically subject to all provisions of the Lease.

 

Landlord:

 

 

 

SMII OAK CREEK/LP, L.P., a Delaware limited
partnership

 

 

 

BY: KOLL BREN SCHREIBER REALTY ADVISORS, INC., acting as Owner’s Representative

 

 

 

BY:

/s/ JOHN P. EHLI

 

 

--------------------------------------------------------------------------------

 

 

John P. Ehli

 

Its:

Vice President

 

 

 

 

Tenant:

 

 

 

CRESCENT MORTGAGE

 

 

 

BY:

/s/ JOHN J. CAPPELLO

 

 

--------------------------------------------------------------------------------

 

 

John J Cappello

 

Its:

Senior Vice President

34



--------------------------------------------------------------------------------

APPENDIX “D”
(Continued)

Tenant Workletter # 8635

Crescent Mortgage
820 Springer Drive
Lombard, IL 60148

July 26, 2002

TROUBLESHOOTERS, Inc. to provide material and labor necessary to complete Sketch
A-1 dated 7-25-02 (attached). Additional specifications are as follows:

 

1.

Replace front glass door.

 

 

 

 

2.

New building standard carpet and base. One (1) color of VCT in the break room.

 

 

 

 

3.

Demising wall per code.

 

 

 

 

4.

Install three (3) exit signs. Add one (1) emergency light in each washroom.

 

 

 

 

5.

Five (5) dedicated circuits for work stations. Four (4) convenience outlets. 
Seven (7) 3/4” data stubs. One (1) outlet for a refrigerator.

 

 

 

 

6.

Replace noisy washroom exhaust.

 

 

 

 

7.

3/8” water line runs through break room cabinets to a refrigerator next to
cabinets.

 

 

 

 

8.

9’ of base cabinets and wall cabinets to replace existing 6’ of base cabinets.
New counter and reinstall sink.

 

 

 

 

9.

Demo data lines.

 

 

 

 

10.

Relocate two (2) lights and add two (2) lights.

 

 

 

 

11.

Add two (2) HVAC supplies.

 

 

 

 

12.

Relocate two (2) sprinklers and add one (1).

 

 

 

 

13.

Remove and construct walls per sketch A-1 dated 7-25-02 attached.

 

 

 

 

14.

Paint walls on one (1) color of eggshell. Paint doorframes.

35



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

[Sketch of Oak Creek / 800 Floor Plan]

 